














ASSET PURCHASE AGREEMENT
BY AND AMONG
WENTWORTH ACQUISITION LLC,
RADAR INDUSTRIES INC.
AND
RADAR MEXICAN INVESTMENTS, LLC








Effective as of September 30, 2014




--------------------------------------------------------------------------------






TABLE OF CONTENTS




ARTICLE I
DEFINITIONS

1.1
Definitions    1



ARTICLE II
PURCHASE AND SALE; Closing

2.1
Purchase and Sale    11

2.2
Excluded Assets    13

2.3
Assumed Liabilities    15

2.4
Excluded Liabilities    16

2.5
Non-Transferable Contracts and Permits    16

2.6
Purchase Price    17

2.7
Closing    21



ARTICLE III
REPRESENTATIONS AND WARRANTIES OF Seller

3.1
Due Incorporation    23

3.2
Due Authorization    23

3.3
No Violation    24

3.4
Consents and Approvals; Governmental Authority Relative to

This Agreement    25
3.5
Compliance With Laws    25

3.6
Title; Sufficiency.    25

3.7
Taxes    25

3.8
Permits and Licenses    27

3.9
Acquired Contracts    27

3.10
Insurance    27

3.11
Labor Matters    27

3.12
Non-Governmental Consents    28

3.13
Employee Benefits    29

3.14
Litigation    30

3.15
Intellectual Property    30

3.16
Employees.    30

3.17
Real Property    30

3.18
Environmental Matters    31

3.19
Brokers and Finders    33

3.20
Working Capital    33

3.21
Fraudulent Conveyance    33

3.22
Additional Severance    33

3.23
No Liabilities    33

3.24
Customers    34

3.25
Suppliers    34

3.26
Product Warranties    34

3.27
Absence of Certain Business Practices    34

3.28
Operation of the Business; Asset for Operation of the Business    35

3.29
Financial Statements    35

3.30    Absence of Changes    35
3.31    Inventory    37




--------------------------------------------------------------------------------




3.32    Work-in-Process    37
3.33    Receivables……    .37
3.34    Computer System    37


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PURCHASER

4.1
Due Incorporation    38

4.2
Due Authorization    38

4.3
Consents and Approvals; No Violations    38

4.4
Available Funds    38

4.5
Brokers and Finders    39

4.6
Legal Proceedings    39

4.7
No Other Representations or Warranties    39



ARTICLE V
COVENANTS

5.1
Preservation of Records; Post-Closing Access and Cooperation    40

5.2
Employees and Benefits    40

5.3
Confidentiality    45

5.4
Public Announcements    46

5.5
Transfer Taxes    46

5.6
Non-Competition    46

5.7
Injunctive Relief    47

5.8
Name Change    47

5.9
Baseline Environmental Assets     47

5.10
Fisher Litigation     48

5.11
Tax Returns of Mexican Entities     48

5.12
Written Off Receivables     49

5.13
Siess Severance    49

5.14
Palace Agreement    49



ARTICLE VI
[INTENTIONALLY OMITTED]



ARTICLE VII
[INTENTIONALLY OMITTED]



ARTICLE VIII
SURVIVAL AND REMEDY; INDEMNIFICATION



8.1
Survival    49

8.2
Indemnification by Seller    50

8.3
Indemnification by Purchaser    50

8.4
Third-Party Claims    50

8.5
Procedure for Other Claims    52

8.6
Indemnification Limits    52

8.7
Exclusive Remedy Indemnification Limits    55



ARTICLE IX
[INTENTIONALLY OMITTED]



ARTICLE X
MISCELLANEOUS

10.1
Amendment    56

10.2
Notices    56

10.3
Waivers    57

10.4
Electronic Delivery    57





--------------------------------------------------------------------------------




10.5
Interpretation    57

10.6
Applicable Law    57

10.7
Binding Agreement    58

10.8
Assignment    58

10.9
Third Party Beneficiaries    58

10.10
Further Assurances    58

10.11
Entire Understanding    58

10.12
Jurisdiction of Disputes    58

10.13
Waiver of Jury Trial    59

10.14
Disclosure Schedule    59

10.15
Severability    60

10.16
Construction    60

10.17
Counterparts    60

10.18
Access to Books and Records    60

10.19
Litigation Assistance    61

10.20
Bulk Sales Law Waiver    61

10.21
Accounts Receivable    61

10.22
Radar Trademarks and Trade Name    61





--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made effective as of
September 30, 2014, by and among Wentworth Acquisition LLC, a Michigan limited
liability company (“Purchaser”), Radar Industries Inc., a Michigan corporation
(“Seller”), and Radar Mexican Investments, LLC, a Michigan limited liability
company (“Radar Mexican”). Certain capitalized terms used herein are defined in
Article I.
W I T N E S S E T H:
WHEREAS, Seller is engaged in the conduct of the Business (as defined below) at
the Facilities (as defined below);
WHEREAS, Purchaser desires to purchase from Seller, and Seller desires to sell
to Purchaser, substantially all of the assets of the Business, as further
provided herein and including the Mexican equity interests owned by Seller in
the Mexican Entities, for the consideration and upon the terms and conditions
contained in this Agreement;
WHEREAS, Radar Mexican desires to sell to Purchaser’s Nominee, as hereinafter
defined, the Mexican equity interests owned by Radar Mexican in the Mexican
Entities for the consideration and upon the terms and conditions contained in
this Agreement;
WHEREAS, Purchaser further desires to assume from Seller, as part of the asset
acquisition under this Agreement, the specifically identified Assumed
Liabilities (as hereinafter defined) related to the Business;
NOW, THEREFORE, in consideration of the mutual covenants, agreements,
representations and warranties contained herein, and for their mutual reliance,
the parties hereto agree as follows:
ARTICLE I



ARTICLE IIDEFINITIONS
•Definitions. The following terms shall have the following meanings for the
purposes of this Agreement:
“Acceptance Notice” shall have the meaning set forth in Section 10.22.
“Acceptance Period” shall have the meaning set forth in Section 10.22.
“Accountant” shall have the meaning set forth in Section 2.6(c)(i).
“Accrued Union PTO” shall have the meaning set forth in Section 5.2(h).
“Acquired Contracts” shall have the meaning set forth in Section 2.1(c).
“Acquired Intellectual Property Rights” shall have the meaning set forth in
Section 2.1(m).
“Acquired Inventories” shall have the meaning set forth in Section 2.1(d).
“Acquired Personal Property Leases” shall have the meaning set forth in Section
2.1(g).
“Additional Purchase Price Amount” shall mean an amount equal to the gross
amount that Seller would need to receive to enable Seller to make a cash
distribution to the shareholders of Seller such that the shareholders of Seller
would receive a net amount of cash (after deducting any and all fees, costs,
expenses and Taxes) equal to the Net Purchase Price Shortfall as calculated
pursuant to Exhibit A attached hereto.




--------------------------------------------------------------------------------




“Affiliate” shall mean, with respect to any specified Person, any other Person
which, directly or indirectly, controls, is under common control with, or is
controlled by, such specified Person. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and the terms “controlled” and
“controlling” have meanings correlative thereto.
“Agreement” shall mean this Agreement, including the Disclosure Schedule and all
other exhibits and schedules hereto, as it and they may be amended from time to
time.
“Allocation Schedule” shall have the meaning set forth in Section 2.6(d).
“Alternative Arrangements” shall have the meaning set forth in Section 8.6(b).
“Applicable Laws” shall mean all laws, statutes, orders, rules, and regulations
of Governmental Authorities, and judgments, decisions or orders entered by any
Governmental Authority, including those of the United States or foreign
countries, applicable to Seller, the Mexican Entities and/or the Business, or
the Purchaser, as applicable, including but not limited to all fraudulent
transfer, fraudulent conveyance, corruption, bankruptcy laws, antitrust laws,
Environmental Laws, tax laws, customs laws, securities laws, labor and
employment laws, equal opportunity, health, safety and occupational laws, family
medical leave laws, pension and profit sharing laws, consumer protective laws,
and the FCPA.
“Assignment and Assumption Agreement” shall have the meaning set forth in
Section 2.7(b)(i).
“Assumed Union Benefit Plans” shall have the meaning set forth in Section
2.1(e).
“Assumed Liabilities” shall have the meaning set forth in Section 2.3.
“BEA” shall have the meaning set forth in Section 5.9.
“Benefit Plans” shall mean (i) any “employee welfare benefit plan” or “employee
pension benefit plan” (as those terms are respectively defined in Sections 3(1)
and 3(2) of ERISA), other than a Multiemployer Plan; and (ii) any other
retirement or deferred compensation plan, incentive compensation plan, stock
plan, share appreciation right, unemployment compensation plan, vacation pay,
severance pay, bonus arrangement, health benefit plan, profit-sharing plan,
death or disability plan or any other fringe benefit arrangements, in each case
which are sponsored or maintained by Seller and in which any Employees
participate.
“Bill of Sale” shall have the meaning set forth in Section 2.7(b)(i).
“Business” shall mean the business of metal stampings and assemblies and welding
motor vehicle parts, for the automotive industry, as conducted by and/or through
the Seller and/or by the Mexican Entities at the Facilities, as of the Closing
Date.
“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which banking institutions in the State of New York are authorized or required
by law or other action of a Governmental Authority to close.
“Cash” shall mean the aggregate amount of cash, cash surrender value of any life
insurance policies, cash equivalents, marketable securities and instruments and
deposits of Seller, including checks and payments in transit and overdrafts.




--------------------------------------------------------------------------------




“Chrysler Excluded Receivables” shall mean all of the trade and/or accounts
receivables as of the Closing Date owed by Chrysler Group LLC and/or its
Affiliates to Seller and/or its Affiliates, as further set forth in Section
1.1-B of the Disclosure Schedule, in each case, other than the Written Off
Receivables.
“Chrysler Payables” shall mean all of the accounts payables as of the Closing
Date owed by Seller and/or its Affiliates to Chrysler Group LLC and/or its
Affiliates as further set forth in Section 1.1-A of the Disclosure Schedule.
“Closing” shall mean the consummation of the transactions contemplated herein.
“Closing Balance Sheet” shall have the meaning set forth in Section 2.6(c)(i).
“Closing Date” shall mean the date of this Agreement, September 30, 2014.
“Closing Net Purchase Price” shall have the meaning set forth in Section
2.6(c)(iii).
“Code” shall mean the Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreement” shall have the meaning set forth in Section
2.1(c).
“Confidential Information” shall have the meaning set forth in Section 5.3(a).
“Contamination” or “Contaminated” shall mean the presence of Hazardous
Substances in, on or under the soil, groundwater, surface water or other
environmental media including, but not limited to those matters where a Response
Action is required by any Governmental Authority pursuant to any Environmental
Law with respect to such presence of Hazardous Substances.
“Customers” shall have the meaning given such term in Section 3.24.
“Deductible Amount” shall have the meaning given such term in Section
8.6(a)(iii).
“Disclosing Party” shall have the meaning set forth in Section 5.3(a).
“Disclosure Schedule” shall mean the Disclosure Schedule delivered by Seller
and/or Radar Mexican, to Purchaser simultaneously with the execution of this
Agreement.
“Dispute Notice” shall have the meaning set forth in Section 2.6(c)(i).
“Dispute Period” shall have the meaning set forth in Section 2.6(c)(i).
“Employees” shall have the meaning set forth in Section 3.16.
“Employment Offers” shall have the meaning set forth in Section 2.7(b)(x).
“Environmental Claim” means any written notice, claim, demand, action, suit,
complaint, proceeding or other written communication by any Person alleging any
violation of, or liability or potential liability or violation under or relating
to any Environmental Law.
“Environmental Law” shall mean any Applicable Law including but not limited to
any federal, foreign, state or local statute, order, regulation or ordinance
pertaining to the protection of the environment, public health, safety, natural
resources, conservation or waste management and any applicable orders,
judgments, directives, decrees, permits, licenses or other authorizations or
mandates under such laws, each as in existence




--------------------------------------------------------------------------------




on the Closing Date, including but not limited to RCRA, CERCLA, OSHA, NREPA, The
Clean Air Act and The Clean Water Act and all related local and state laws and
all similar Mexican laws.
“Environmental Permits” shall have the meaning given such term in Section
3.18(b).
“Environmental Reports” shall have the meaning given such term in Section 3.18.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
“Escrow Agreement” shall have the meaning given such term in Section 2.6(a).
“Escrow Agent” shall have the meaning given such term in Section 2.6(a).
“Excluded Amount” shall have the meaning set forth in Section 8.6(a)(vii).
“Excluded Assets” shall have the meaning set forth in Section 2.2.
“Excluded Liabilities” shall have the meaning set forth in Section 2.4.
“Facilities” shall mean the Leased Real Property.
“Financial Statements” shall have the meaning set forth in Section 3.29.
“Fisher Assumed Liabilities” shall mean (a) any and all liabilities or
obligations (other than attorneys’ fees, costs and expenses (and court fees,
costs and expenses)) arising from the Fisher Litigation relating to matters
after the Closing (including any change or adjustment to any pricing of any
products or services relating thereto) and (b) fifty percent (50%) of the
attorneys’ fees, costs and expenses (and court fees, costs and expenses) arising
after the Closing from the Fisher Litigation.
“Fisher Excluded Liabilities” shall mean (a) any and all liabilities or
obligations (other than attorneys’ fees, costs and expenses (and court fees,
costs and expenses)) arising from the Fisher Litigation relating to matters on
or before the Closing and (b) fifty percent (50%) of the attorneys’ fees, costs
and expenses (and court fees, costs and expenses) arising from the Fisher
Litigation after the Closing, and (c) one hundred percent (100%) of the
attorneys’ fees, costs and expenses (and court fees, costs and expenses) arising
from the Fisher Litigation on or before the Closing.
“Fisher Litigation” shall mean the case captioned as Fisher & Company,
Incorporated v. Radar Industries, Inc., Case No. 2014-003362-CK filed August 27,
2014 in the Circuit Court for the County of Macomb, Michigan.
“GAAP” shall mean U.S. generally accepted accounting principles, as in effect
from time to time, consistently applied by Seller in accordance with its
historical practices.
“Good Funds” shall have the meaning given such term in Section 2.6(a).
“Governmental Authority” shall mean any U.S., state, local or foreign
governmental, regulatory or administrative body, agency or authority, or any
court or judicial authority or arbitration tribunal, whether national, Federal,
state or local or otherwise.
“Hazardous Substances” shall mean petroleum, any petroleum-based product, radon,
flammable explosives, asbestos, polychlorinated biphenyls and any hazardous,
toxic or radioactive substance, material or waste as such terms are defined,
listed or regulated under any Environmental Law.




--------------------------------------------------------------------------------




“Hired Employees” shall have the meaning set forth in Section 5.2(a).
“IMSS” shall have the meaning set forth in Section 3.11(b).
“Indemnitee” shall have the meaning set forth in Section 8.4.
“Indemnitor” shall mean (a) in the case of a claim or demand for indemnification
pursuant to Article VIII made by a Purchaser Indemnified Party, the Seller or
(b) in the case of a claim or demand for indemnification pursuant to Article
VIII made by a Seller Indemnified Party, Purchaser.
“Indemnity Escrow Account” shall have the meaning given such term in the Escrow
Agreement.
“Indemnity Escrow Amount” shall have the meaning given such term in Section
2.6(a).
“INFONAVIT” shall have the meaning set forth in Section 3.11(b).
“Intellectual Property Rights” means all of the following in any jurisdiction
throughout the world: (a) patents, patent applications, patent disclosures and
statutory invention registrations, including reissues, provisionals, divisions,
continuations, continuations in part, extensions and reexaminations thereof, all
rights therein provided by international treaties or conventions;
(b) trademarks, service marks, trade dress, trade names, logos (and all
translations, adaptations, derivations and combinations of the foregoing) and
Internet domain names, together with all goodwill associated with each of the
foregoing, any and all common law rights, and registrations and applications for
registration thereof, all rights therein provided by international treaties or
conventions, and all reissues, extensions and renewals of any of the foregoing;
(c) copyrightable works (including computer software source code, executable
code, databases and related documentation and maskworks), copyrights, whether or
not registered, and registrations and applications for registration thereof, and
all rights therein provided by international treaties or conventions; and (d)
confidential and proprietary information, including trade secrets, unpatented
inventions, data and know-how.
“IP Assignment” shall have the meaning set forth in Section 2.7(b)(ii).
“Knowledge”, “Knowledge of Seller”, “Seller’s Knowledge” or any other similar
knowledge qualification relating to Seller shall mean the knowledge of David
Zmyslowski, Mark Zmyslowski, Edward Goethals, Brian Siess, Mike Balavich, Diane
Ricevuto, Matt Shelly and Mark Vanderboor.
“Leased Real Property” shall have the meaning set forth in Section 3.17(b).
“Leased Employees” shall have the meaning set forth in Section 5.2(a).
“Leased Employee Termination Date” shall have the meaning set forth in Section
5.2(a).
“Lien” shall mean all liens, encumbrances, mortgages, charges, claims,
restrictions, pledges, security interests, title defects, options, warrants,
easements, rights of way and encroachments, in each case other than Permitted
Liens.
“Loss” or “Losses” shall mean any and all actually incurred out-of-pocket
losses, liabilities, deficiencies, fines, costs, provable damages, penalties and
reasonable and documented expenses (including incurred out-of-pocket reasonable
and documented outside attorneys’ fees and expenses and litigation, settlement
and judgment and interest costs), and any reasonable and documented outside
counsel legal or other expenses reasonably incurred in connection with
investigating or defending any claims or actions. All Losses shall be net of any
other recoveries realized or to be realized by an Indemnitee and its Affiliates,




--------------------------------------------------------------------------------




including pursuant to Alternative Arrangements and any Tax Advantages. Losses
shall not include any fees, expenses or costs of in-house counsel or other
employees.
“Management Employees” shall mean the following people employed by the Purchaser
on the Closing Date; David Zmyslowski and Mark Zmyslowski.
“Material Adverse Effect” shall mean a change, event or occurrence that has a
material adverse effect on the financial condition or results of operations of
the Mexican Entities, the Business and the Purchased Assets, taken as a whole;
provided, however, that in determining whether there has been a Material Adverse
Effect or whether a Material Adverse Effect could or would occur, any change,
event or occurrence principally attributable to, arising out of, or resulting
from any of the following shall be disregarded: (i) general economic, business,
industry or credit, financial or capital market conditions (whether in the
United States or internationally), including conditions affecting generally the
industries served by the Business; (ii) the taking of any action required or
permitted by this Agreement or the Related Agreements; (iii) the negotiation,
entry into or announcement of this Agreement or pendency or consummation of the
transactions contemplated hereby (including the identity of Purchaser or any of
its Affiliates), (iv) the breach of this Agreement or any Related Agreement by
Purchaser, (v) the taking of any action with the written approval of Purchaser,
(vi) pandemics, earthquakes, tornados, hurricanes, floods and acts of God, (vii)
acts of war (whether declared or not declared), sabotage, terrorism, military
actions or the escalation thereof; (viii) any changes or prospective changes in
Applicable Laws, regulations or accounting rules, including GAAP or
interpretations thereof, or any changes or prospective changes in the
interpretation or enforcement of any of the foregoing, or any changes in general
legal, regulatory or political conditions; and (ix) any existing event,
occurrence or circumstance with respect to which Purchaser has actual knowledge
as of the Closing Date (including any matter set forth in the Disclosure
Schedule).
“Material Contract” shall mean an Acquired Contract that is not terminable by
Seller without penalty on notice of ninety (90) days or less pursuant to which
(a) Seller is obligated to pay in excess of $100,000 during the period beginning
on the Closing Date and ending on September 30, 2015 or (b) performance is
required by Seller after September 30, 2015.
“Mexican Contract” shall mean a contract to which either of the Mexican Entities
is a party that is not terminable by the applicable Mexican Entity (or Mexican
Entities) party thereto without penalty on notice of ninety (90) days or less
pursuant to which (a) the Mexican Entities are obligated to pay in excess of
$100,000 during the period beginning on the Closing Date and ending on
September 30, 2015 or (b) performance is required by the Mexican Entities after
September 30, 2015.
“Mexican Entities” shall mean RSC Mexican and RST Mexican.
“Mexican Entity Equity Assignment Agreements” shall have the meaning set forth
in Section 2.7(b)(vii).
“Mexican Entity Equity Interests” shall have the meaning set forth in Section
2.1(r).
“Mexican Leased Real Property” shall have the meaning set forth in Section
3.17(b).
“Mexico” shall have the meaning set forth in Section 3.1.
“Most Recent Financial Statements” shall have the meaning set forth in
Section 3.29.
“Most Recent Financial Statements Date” shall have the meaning set forth in
Section 3.29.




--------------------------------------------------------------------------------




“Multiemployer Plan” shall have the meaning set forth in Section 3(37) of ERISA.
“Net Purchase Price” shall mean the net amount of the Purchase Price (prior to
any adjustment pursuant to Section 2.6(c)) that the shareholders of Seller will
actually receive in cash after distribution from Seller (after deducting any and
all fees, costs, expenses and Taxes) as identified and calculated pursuant to
the formulas, items and methods set forth on Exhibit A attached hereto.
“Net Purchase Price Shortfall” shall mean an amount equal to the Net Purchase
Price Target minus the Closing Net Purchase Price.
“Net Purchase Price Target” shall mean an amount equal to $40,000,000.
“NREPA” shall have the meaning set forth in Section 5.9.
“Offer Notice” shall have the meaning set forth in Section 10.22.
“Open Customer Orders” shall have the meaning set forth in Section 2.1(j).
“Open Supplier Orders” shall have the meaning set forth in Section 2.1(k).
“Palace Agreement” shall mean that certain Palace Suite License Agreement, dated
June 2013, by and between Seller and Glass Palace, LLC.
“Permits” and “Licenses” shall have the meaning(s) set forth in Section 2.1(h).
“Permitted Liens” shall mean (a) liens, encumbrances, mortgages, charges,
claims, restrictions, pledges, security interests, title defects, options,
warrants, easements, rights of way or encroachments (i) for or relating to
Taxes, assessments or other governmental charges not yet due and payable or that
are being contested in good faith or for which adequate accruals or reserves
have been established, (ii) as reflected in title or other public records
relating to real property owned or leased by the Seller, Radar Mexican or the
Mexican Entities, (iii) that would be disclosed by an accurate survey or
inspection, (iv) arising from or created by municipal or zoning ordinance
(including zoning, building codes and other land use laws regulating the use or
occupancy of real property or the activities conducted thereon, (v) arising out
of work performed, services provided or materials delivered that arise in the
ordinary course of business (including mechanic’s, materialmen’s, carriers’ or
repairers’ liens), (vi) for or relating to tooling used in the Business, (vii)
arising under original purchase price conditional sales contracts or equipment
leases or other personal property leases with third parties entered into in the
ordinary course of business, (viii) created or suffered (A) by Purchaser,
Purchaser’s Nominee or their respective Affiliates or (B) pursuant to this
Agreement, the Related Agreements or the other documents and instruments to be
executed and delivered pursuant hereto, or (ix) identified in Section 2.1 of the
Disclosure Schedule, (b) any non-exclusive license of Intellectual Property
Rights, and/or (c) restrictions imposed by applicable securities laws.
“Person” shall mean an individual, corporation, partnership, joint venture,
trust, association, estate, joint stock company, limited liability company,
Governmental Authority or any other organization of any kind.
“Pre-Closing Workers Compensation Liabilities” shall have the meaning set forth
in Section 5.2(m).
“PTO Plans” shall have the meaning set forth in Section 5.2(l).
“Purchased Assets” shall have the meaning set forth in Section 2.1.




--------------------------------------------------------------------------------




“Purchased Equipment” shall have the meaning set forth in Section 2.1(a).
“Purchase Price” shall have the meaning set forth in Section 2.6(b).
“Purchase Price Reduction Amount” shall mean an amount equal to the net amount
that the shareholders of Seller would need to refund to Purchaser so that the
total net amount of the Purchase Price that the shareholders of Seller actually
receive in cash after distribution from Seller (after deducting any and all
fees, costs, expenses and Taxes) as calculated pursuant to the formulas and
methods set forth on Exhibit A attached hereto is equal to the Net Purchase
Price Target.
“Purchaser” shall have the meaning set forth in the preamble.
“Purchaser Benefit Plans” shall have the meaning given such term in Section
5.2(b).
“Purchaser Net Purchase Price Escrow Account” shall mean the “Buyer Net Purchase
Price Escrow Account” as defined in the Escrow Agreement.
“Purchaser Net Purchase Price Escrow Amount” shall have the meaning set forth in
Section 2.6(a).
“Purchaser Non-Union FSA” shall have the meaning given such term in Section
5.2(f).
“Purchaser Indemnified Party” or “Purchaser Indemnified Parties” shall have the
meaning given such term in Section 8.2.
“Purchaser’s Nominee” shall mean Shiloh Corporation, an Ohio corporation.
“Radar Mexican” shall have the meaning set forth in the preamble.
“Radar Trademarks” shall have the meaning set forth in Section 2.2(m).
“Radar Transaction” shall have the meaning set forth in Section 10.22.
“Real Property Leases” shall have the meaning set forth in Section 2.7(b)(vi).
“Receivables” shall have the meaning set forth in Section 2.1(1).
“Receiving Party” shall have the meaning set forth in Section 5.3(a).
“Related Agreements” shall mean the Bill of Sale, the IP Assignments, the
Assignment and Assumption Agreement, the Escrow Agreement, the Mexican Entity
Equity Assignment Agreements, the Employment Offers, the Real Property Leases
and the Transition Services Agreement.
“Remaining Purchase Price” shall have the meaning set forth in Section 2.6(b).
“Response Action” shall mean any action required to investigate, abate,
remediate, remove or mitigate any violation of Environmental Law, any
Contamination of any property leased or used by the Business, including the
Facilities, or any release or threatened release of Hazardous Substances
including hazardous wastes and hazardous materials. Without limitation, Response
Action shall include any action that meets the definition of “response” as set
forth by the Comprehensive Environmental Response, Compensation and Liability
Act, as amended, 42 U.S.C. §9601(25), and/or any similar Mexican laws, as of the
Closing.
“Reviewed Financial Statements” shall have the meaning set forth in
Section 3.29.




--------------------------------------------------------------------------------




“RSC Mexican” shall mean Radar Servicios Celaya S. de. R.L. de C.V.
“RST Mexican” shall mean Radar Stamping Technologies, S. de R.L. de C.V.
“SAR” shall have the meaning set forth in Section 3.11(b).
“Seller” shall have the meaning set forth in the preamble.
“Seller LOC” shall mean the letter of credit securing Seller’s liabilities or
obligations with respect to workers’ compensation.
“Seller Net Purchase Price Escrow Account” shall have the meaning given such
term in the Escrow Agreement.
“Seller Net Purchase Price Escrow Amount” shall have the meaning set forth in
Section 2.6(a).
“Seller Non-Union FSA” shall have the meaning given such term in Section 5.2(f).
“Seller Indemnified Party” or “Seller Indemnified Parties” shall have the
meaning given such term in Section 8.3.
“Special Representations and Warranties” shall have the meaning set forth in
Section 8.1(b).
“Subject Employees” shall have the meaning given such term in Section 5.2(a).
“Suppliers” shall have the meaning given such term in Section 3.25.
“Tax” (and, with correlative meaning, “Taxes,” “Taxable” and “Taxing”) means any
federal, state, local, or foreign income, capital gains, franchise, gross
income, single business, Michigan business or other state taxes, gross receipts,
sales, use, transfer, ad valorem, franchise, profits, license, capital,
withholding, payroll, deferred compensation (including Code Section 409A),
estimated, employment, excise, goods and services, severance, stamp, occupation,
premium, property, social security, environmental (including Code Section 59A),
alternative or add-on, value added, registration, windfall profits or other
taxes, duties, charges, fees, levies or other assessments imposed by any
Governmental Authority, and any interest, penalties, or additions to Tax
incurred under Applicable Laws with respect to Taxes, including all similar
Mexican Taxes.
“Tax Advantage” shall mean the value of any Tax refund, credit or reduction in
Tax payments, including any interest payable thereon; provided, that with
respect to any such Tax refund, credit or reduction that is realized over more
than one Taxable year, the value of such Tax refund, credit or reduction shall
be the present value of such refund, credit or reduction, which present value
shall be computed as of the first date on which the right to the refund, credit
or other reduction arises or is reasonably estimated to be actually utilized,
(i) using the Tax rate applicable to the highest level of income with respect to
such Tax under applicable Tax laws on such date and (ii) using an interest rate
equal to the appropriate “applicable federal rate” as defined in Section 1274(d)
of the Code on such date.
“Tax Returns” shall mean any report, return (including any information return),
declaration or other filing required or permitted to be supplied to any Taxing
authority or jurisdiction with respect to Taxes, including any amendments or
attachments to such reports, returns, declarations or other filings.
“Territory” shall have the meaning given such term in Section 5.6(a).
“Third Party Claim” shall have the meaning set forth in Section 8.4.




--------------------------------------------------------------------------------




“Threshold Amount” shall have the meaning given such term in Section 8.6(a)(ii).
“Transaction Expenses” shall mean any and all costs and/or expenses of the
Seller, its shareholders and/or Affiliates incurred on or prior to the Closing
in connection with the transactions contemplated hereby, including without
limitation (a) all attorneys’ fees and expenses, all accountants fees and
expenses, all broker(s) fees and expenses, and all consultants fees and
expenses, in each case, of the Seller, its shareholders and/or Affiliates
incurred on or prior to the Closing in connection with the transactions
contemplated hereby, (b) non-recurring shareholder expenses or incentive
compensation of the Seller incurred on or prior to the Closing in connection
with the transactions contemplated hereby and (c) any transaction bonuses of the
Seller incurred on or prior to the Closing in connection with the transactions
contemplated hereby.
“Transaction Period” shall have the meaning set forth in Section 10.22.
“Transition Services Agreement” shall have the meaning set forth in Section
2.7(b)(v).
“Union Employees” shall have the meaning given such term in Section 5.2(a).
“WARN Act” shall mean the Worker Adjustment and Retraining Notification Act of
1988, as amended, and any applicable similar state law.
“Written Off Receivables” shall mean the trade and/or accounts receivables as of
the Closing Date owed to Seller and/or its Affiliates that are specifically set
forth in Section 1.1-C of the Disclosure Schedule (which have been written off
as uncollectible by Seller).
ARTICLE II


PURCHASE AND SALE; Closing


2.1        Purchase and Sale. Upon the terms and subject to the conditions set
forth in this Agreement, including Section 2.6 hereof, at the Closing, Seller,
(and Radar Mexican solely for purposes of Section 2.1(r)) shall sell, convey,
transfer, assign and deliver to Purchaser (and Purchaser’s Nominee solely for
purposes of Section 2.1(r)), and Purchaser (and Purchaser’s Nominee solely for
purposes of Section 2.1(r)), shall purchase and accept from Seller (and, as
applicable, Radar Mexican solely for purposes of Section 2.1(r)), all of
Seller’s (and Radar Mexican’s solely for purposes of Section 2.1(r)) rights,
titles and interests in and to all of the following assets of the Business,
except to the extent that the same are Excluded Assets (collectively, the
“Purchased Assets”), free and clear of all Liens other than Permitted Liens:
(a)all machinery, production equipment, testing equipment, furniture, fixtures,
office furnishings, cranes, tools, jigs, and dies, molds, fixtures and parts
(including all of those in process or progress), capital spares, vehicles,
computer hardware and software, and other tangible personal property owned by
Seller currently used in operations of the Business at the Facilities or
elsewhere, which includes, without limitation, all of the tangible personal
property identified in Section 2.1(a) of the Disclosure Schedule; (collectively,
the “Purchased Equipment”);
(b)to the extent assignable, all rights in all warranties of any manufacturer or
vendor in connection with the Purchased Equipment and/or Purchased Assets and/or
the assets of the Mexican Entities (to the extent such rights are owned by
Seller);
(c)all written contracts, agreements, licenses, purchase orders, customer
orders, utility supply arrangements, and other contracts and agreements to which
the Seller is a party for the operation of the Business which were entered into
in the ordinary course of business or are set forth in Section 2.1(c) of the
Disclosure Schedule, including the current collective bargaining agreement dated
as of April 1, 2011, as




--------------------------------------------------------------------------------




amended by and between International Association of Bridge, Structural,
Ornamental and Reinforcing Iron Workers Shopmen’s Local Union No. 508 and the
Seller (the “Collective Bargaining Agreement”) (all such contracts, agreements,
licenses, purchase orders, customer orders and utility supply arrangements
described in this Section 2.1(c) (including those identified in Section 2.1(c)
of the Disclosure Schedule and the Collective Bargaining Agreement),
collectively, the “Acquired Contracts”);
(d)all inventories of raw materials, work in process, finished goods, parts,
office supplies, packing materials, janitorial supplies and other supplies owned
by Seller and used in connection with the Business at the Facilities wherever
located (collectively, “Acquired Inventories”);
(e)all the Union Benefit Plans and all related insurance policies, 401(k)
contributions/accounts, and/or health reimbursement contributions/accounts, with
respect thereto (to the extent such insurance policies contributions or accounts
are separate from the policies covering non-union benefits), including flexible
spending accounts, health reimbursement arrangement plan accounts and all Union
related assets identified in Section 2.1(e) of the Disclosure Schedule
(collectively, the “Assumed Union Benefit Plans”);
(f)all supplier and/or vendor deposits, if any, made by the Seller relating to
the Business; including any customer deposits or tooling deposits not spent on
related vendors or suppliers related to such customer deposits or tooling
deposits;
(g)all leasehold rights in personal property leased by Seller and used
exclusively in connection with the Business at the Facilities, including those
identified in Section 2.1(g) of the Disclosure Schedule (the “Acquired Personal
Property Leases”);
(h)to the extent assignable or transferable, all the permits, including
Environmental permits, licenses, approvals, franchises and registrations and
other governmental licenses, Permits or approvals issued to Seller with respect
to the operation of the Facilities or the conduct of the Business at the
Facilities, including those identified in Section 2.1(h) of the Disclosure
Schedule (collectively, the “Permits” and “Licenses”);
(i)other than as prohibited by Applicable Law, all books and records of Seller
maintained at the Facilities or elsewhere, including electronically, which are
related primarily to the Business, including without limitation, Business
records, purchasing records, customer and supplier lists and files, production
and inventory records, sales records, marketing, promotional and/or product
literature, engineering and prototype drawings of machinery, equipment and parts
currently used or held for use in connection with the Business; blueprints and
other technical papers; user manuals; inventory, maintenance, and asset history
records; construction plans and specifications; administrative libraries;
environmental records required by Applicable Law or regulation; and systems
documentation and other data processing information and records, except, in each
instance, to the extent they relate to the Excluded Assets;
(j)to the extent not fulfilled prior to Closing, all open orders or new orders
issued by the customers of Seller or the Business for goods or services provided
by the Business outstanding as of the Closing Date, including those identified
in Section 2.1(j) of the Disclosure Schedule (collectively, the “Open Customer
Orders”);
(k)the right to receive all goods or services to be provided to Seller in
connection with the Business at the Facilities, including all deposits made by
Seller with third parties for open orders for goods and services with suppliers
that remain unfulfilled as of the Closing date, including those identified in
Section 2.1(k) of the Disclosure Schedule (collectively, the “Open Supplier
Orders”);
(l)except for the Chrysler Excluded Receivables, all receivables of Seller
related to the Business, including the Written Off Receivables and/or any and
all receivables related to the products produced at the Facilities on or before
the Closing Date (and receivables from Employees other than shareholders),
including those identified in Section 2.1(l) of the Disclosure Schedule
(collectively, the “Receivables”);
(m)except for the Radar Trademarks, all Intellectual Property Rights owned by
the Seller and used in the Business at the Facilities, including but not limited
to those identified in Section 2.1(m) of the Disclosure Schedule (collectively,
the “Acquired Intellectual Property Rights”);
(n)all employee-related files and records for Hired Employees at the Facilities,
including occupational health and safety records, assessments and audits;
industrial hygiene files; workers




--------------------------------------------------------------------------------




compensation records; workers compensation claims files; statutory files and
personnel employment and medical records, in each case, to the extent the
transfer thereof is not prohibited by Applicable Law;
(o) all telephone numbers of Seller, including 800 or other toll-free numbers,
related to the Business;
(p)all of the other tangible and intangible property that is owned by Seller and
used for or in the Business at the Facilities, other than Excluded Assets and
all other tangible and intangible property located anywhere, including Mexico,
that is owned by the Seller and used for the Business, other than Excluded
Assets;
(q)all goodwill of the Business and/or the Seller related to the Business; and
(r)all right, title and interest in all of the fixed, variable or other special
equity interests or capital stock issued by the Mexican Entities owned by Seller
or Radar Mexican (collectively, the “Mexican Entity Equity Interests”) and, as a
result of the transfer of all of the Mexican Entity Equity Interests (and not as
a separate transfer or assignment), all applicable assets identified above in
(a) through (q) owned by the Mexican Entities.
2.2        Excluded Assets. Notwithstanding anything to the contrary contained
in this Agreement, the following assets are being retained by Seller (or Radar
Mexican, as applicable) and are not being sold, assigned, transferred or
conveyed to Purchaser by Seller (or Radar Mexican) hereunder (collectively, the
“Excluded Assets”):
(s)all claims, including, but not limited to, commercial claims of Seller (or
Radar Mexican) against third parties and all rights to any action, suit or claim
of any nature available to or being pursued by Seller (or Radar Mexican),
whether arising by way of counterclaim or otherwise, including but not limited
to, any such claims arising out of Seller’s (or Radar Mexican’s) conduct of the
Business at the Facilities or elsewhere on or before the Closing Date, including
any rights of Seller (or Radar Mexican) in any legal proceedings relating to any
Excluded Asset or Excluded Liabilities (including but not limited to, the
insurance policies and rights related thereto), and any indemnification rights
of Seller (or Radar Mexican) relating thereto;
(t)except for those of the Mexican Entities, the corporate seals, organizational
documents, minute books, stock books, Tax Returns, books of account and other
records having to do with the corporate organization of Seller (or Radar
Mexican) and any other books and records which Seller (or Radar Mexican) is
prohibited from disclosing or transferring to Purchaser under Applicable Law or
is required by Applicable Law to retain;
(u)except for those of the Mexican Entities, the basic books and records of
account and all supporting vouchers, invoices and other records and materials
relating to any or all Taxes of Seller, its shareholders, the Business or Radar
Mexican or its members;
(v)except for those of the Mexican Entities, all Tax assets (including duty and
Tax refunds and prepayments) of Seller or any of its Affiliates (or Radar
Mexican or any of its Affiliates), including all claims for refunds due to
Seller or its Affiliates or shareholders (or Radar Mexican or its Affiliates or
members) for Taxes of any nature paid by Seller or its Affiliates or
shareholders (or Radar Mexican or its Affiliates or members) with respect to any
period ending on or prior to the Closing Date;
(w)all insurance policies and performance bonds held or owned by Seller (or
Radar Mexican), including those covering the Purchased Assets, the Facilities or
the Business, and any and all rights and claims arising from such bonds or
policies or proceeds received from such bonds or policies (whether prior to, on
or after Closing), including all insurance proceeds arising in connection with
property damage to the Purchased Assets;
(x)except for the Assumed Union Benefit Plans, all the Benefit Plans related to
the non-union employees of the Seller and all related assets, including but not
limited to Seller’s profit sharing and 401(k) plans related to its non-union
employees;




--------------------------------------------------------------------------------




(y)except for customer deposits or tooling deposits not spent on related vendors
or suppliers related to such customer deposits or tooling deposits, which are
being transferred to Purchaser hereunder, all Cash, third party deposits,
certificates of deposit and similar cash equivalents or investments or accounts
of (or held by) Seller (or Radar Mexican), whether on hand or in the banks or
other depositories; including the cash surrender value under any life insurance
policies owned by the Seller (or Radar Mexican) or bank accounts of Seller (or
Radar Mexican);
(z)except for those of the Mexican Entities, all data files, archive files,
systems documentation and other data processing information and records relating
to any of the foregoing Excluded Assets;
(aa)the assets, properties and rights specifically set forth in Section 2.2(i)
of the Disclosure Schedule;
(ab)the rights which accrue or will accrue to Seller (or Radar Mexican) under
this Agreement and/or the Related Agreements;
(ac)any rights, claims, causes of action, documents, books or records related to
Excluded Assets;
(ad)all claims of Seller (or Radar Mexican) that are not related to the ongoing
operation of the Business at the Facilities, including, without limitation all
potential claims against directors, officers and shareholders;
(ae)the Seller’s name (or Radar Mexican’s name) and/or any registered and/or
common law trademarks and tradenames utilizing the Seller’s name (or Radar
Mexican’s name) (collectively, the “Radar Trademarks”); and
(af)the Chrysler Excluded Receivables.


2.3        Assumed Liabilities. Although not a “successor” to the Seller, upon
the terms and conditions contained in this Agreement, Purchaser shall assume and
be liable and responsible for paying, performing, discharging and satisfying
when due (and Purchaser shall pay, perform, discharge and satisfy when due) the
following specifically identified liabilities and obligations (collectively, the
“Assumed Liabilities”):
(a)all liabilities or obligations incurred or arising after the Closing, in
connection with or from the use of the Purchased Assets or operation of the
Business by Purchaser;
(b)all liabilities or obligations incurred or arising from any actions taken by
Purchaser after the Closing with respect to Hired Employees or the operation of
the Business conducted at the Facilities or elsewhere;
(c)all liabilities or obligations of Seller or the Mexican Entities under or
pursuant to Open Customer Orders (including those identified in Section 2.3(c)
of the Disclosure Schedule), including any customer or other deposits relating
thereto, or Open Supplier Orders (in each case, whether such liabilities or
obligations arise, accrue or are incurred prior to, on or after the Closing);
(d)except for the Chrysler Payables, all working capital amounts payable by
Seller outstanding as of Closing, but only to the extent (A) specifically
identified in Section 2.3(d) of the Disclosure Schedule or (B) incurred in the
ordinary course of business, including amounts payable that have been incurred
in the ordinary course of business related to any Purchased Assets or any assets
that will be delivered after Closing pursuant to Open Supplier Orders (including
payables arising from goods or services provided to the Seller in the ordinary
course of business);
(e)all liabilities or obligations relating to, in respect of or arising under
the Acquired Contracts, the Acquired Personal Property Leases, the Permits and
Licenses, the Collective Bargaining Agreement or the Assumed Union Benefit Plans
(in each case, whether such liabilities or obligations arise, accrue or are
incurred prior to, on or after the Closing);
(f)all liabilities or obligations relating to, in respect of or arising under
warranties for or relating to any products or services sold or provided by
Seller or the Business during the five (5) year period ending




--------------------------------------------------------------------------------




on the Closing Date (in each case, whether such liabilities or obligations
arise, accrue or are incurred prior to, on or after the Closing);
(g)all liabilities or obligations under the WARN Act, similar state or federal
statutes or otherwise as a result of the termination of (i) any of the Hired
Employees by Purchaser or (ii) any employees of Seller in accordance with this
Agreement or the Transition Services Agreement;
(h)all liabilities or obligations for (i) Taxes relating to the Business, the
Purchased Assets or the Assumed Liabilities for any taxable period starting
after the Closing Date (or, in the case of a taxable period that begins before
and ends after the Closing Date, the portion of such taxable period that begins
after the Closing Date) and (ii) Taxes for which Purchaser is liable pursuant to
this Agreement (including all accrued non-income Taxes) or any of the Related
Agreements;
(i)

(a)except for the Chrysler Payables, all liabilities or obligations under or
associated with the Chrysler Scrap Resale Program (whether such liabilities or
obligations arise, accrue or are incurred prior to, on or after the Closing);
(b)the Fisher Assumed Liabilities; and
(c)all liabilities or obligations (i) expressly and specifically identified in
Section 2.3(k) of the Disclosure Schedule or (ii) specifically assumed by
Purchaser under or pursuant to the terms of this Agreement (including
Section 5.2), the Related Agreements or any of the documents and agreements
executed in connection with the Closing.


2.4        Excluded Liabilities. Purchaser shall not assume or become
responsible by operation of this Agreement or otherwise for any of Seller’s (or
any Affiliate of Seller other than the Mexican Entities) or their shareholders’
duties, obligations, debts, or liabilities, whether related to the Business, the
Purchased Assets, Seller’s operations, Taxes, Seller’s employees, Seller’s or
its Affiliate’s (other than the Mexican Entities) obligations, Seller’s other
businesses or otherwise, related party and/or shareholder liabilities and/or
obligations, bank debt, the Chrysler Payables, the Fisher Excluded Liabilities,
any and all Transaction Expenses, financing debt, whether secured, unsecured,
funded, unfunded, contingent, known or unknown, including any obligations or
liabilities relating to any acts or omissions by Seller or its Affiliates on or
before the Closing, and any obligations and liabilities in respect to Seller or
its Affiliates on or before the Closing and claims relating to the ownership,
use or operation of the Business and/or Purchased Assets by Seller on or prior
to the Closing Date, in each case, other than those classified and identified
specifically as Assumed Liabilities or as otherwise specifically identified and
provided in this Agreement (the “Excluded Liabilities”) and Seller or its
Affiliates or their shareholders, as applicable, shall remain fully and solely
liable and responsible for all such Excluded Liabilities without any liability
or responsibility of, or recourse to, Purchaser or any of its Affiliates.
2.5        Non-Transferable Contracts and Permits. The Closing shall not be
conditioned on any notice being provided to, or the receipt of any consent or
approval from, any Governmental Authority or other third party. Anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to sell, assign or transfer any Acquired Contract, Acquired
Personal Property Lease or any of the Permits or Licenses or Assumed Union
Benefit Plans, or any claim or right or any benefit or obligation thereunder or
resulting therefrom if a sale, assignment or transfer thereof (or attempted
sale, assignment or transfer thereof) is prohibited or, without the consent or
approval of a Governmental Authority or other third party, would constitute a
breach or violation thereof or is otherwise prohibited and such consent or
approval has not been obtained as of the Closing; provided, however, that the
Closing shall occur notwithstanding the foregoing without any adjustment to the
Purchase Price on account thereof. If such consent or approval is required and
has not been obtained as of the Closing or if an attempted assignment or
transfer is ineffective or prohibited as of the Closing, Seller and Purchaser
shall use their commercially reasonable efforts to cooperate with each other in
any reasonable arrangement requested and approved by




--------------------------------------------------------------------------------




Purchaser and Seller, to provide for Purchaser the benefits under any such
Acquired Contract, Acquired Personal Property Lease, Assumed Union Benefit
Plans, or any such Permit or License; provided, however, that Seller shall not
be required to (i) incur any expense or pay any consideration or incur or become
subject to any additional liability in connection with any such arrangement or
(ii) enter into any arrangement (or use any efforts to enter into any
arrangement) with respect to the Collective Bargaining Agreement. In connection
with any such arrangement, (A) Purchaser shall bear the expense of structuring
and implementing the arrangement, (B) Purchaser shall honor Seller’s commitments
under any such Acquired Contract, Acquired Personal Property Lease, Assumed
Union Benefit Plans, or Permit or License, and (C) as provided herein, all
liabilities or obligations under any such Acquired Contract, Acquired Personal
Property Lease, Assumed Union Benefit Plans, or Permit or License shall be
Assumed Liabilities hereunder (and Purchaser shall assume and be liable and
responsible for paying, performing, discharging and satisfying when due all such
above liabilities or obligations).
2.6        Purchase Price.
(a)On the Closing Date, (i) Purchaser shall deposit, via intrabank transfer,
into the Indemnity Escrow Account, pursuant to the terms of an escrow agreement
between the Seller and the Purchaser in the form attached hereto as Exhibit B
(the “Escrow Agreement”), with The PrivateBank and Trust Company, as escrow
agent (the “Escrow Agent”), an amount equal to $4,500,000 (the “Indemnity Escrow
Amount”) in immediately available, good funds free of costs and charges (funds
delivered in this manner are referred to herein as “Good Funds”), pursuant to
the terms and conditions provided in the Escrow Agreement to be delivered to the
Escrow Agent on or before the Closing Date, (ii) Purchaser shall deposit, via
intrabank transfer, into the Seller Net Purchase Price Escrow Account, pursuant
to the terms of the Escrow Agreement, an amount equal to $1,000,000 (the “Seller
Net Purchase Price Escrow Amount”) from the Purchase Price in immediately
available Good Funds, pursuant to the terms and conditions provided in the
Escrow Agreement, and (iii) Purchaser shall deposit, via intrabank transfer,
into the Purchaser Net Purchase Price Escrow Account, pursuant to the terms of
the Escrow Agreement, an amount equal to $1,000,000 (the “Purchaser Net Purchase
Price Escrow Amount”) in immediately available Good Funds, pursuant to the terms
and conditions provided in the Escrow Agreement. In turn, the Escrow Agent shall
immediately (i) deposit the Indemnity Escrow Amount into the Indemnity Escrow
Account as provided in the Escrow Agreement, (ii) deposit the Seller Net
Purchase Price Escrow Amount into the Seller Net Purchase Price Escrow Account
as provided in the Escrow Agreement, and (iii) deposit the Purchaser Net
Purchase Price Escrow Amount into the Purchaser Net Purchase Price Escrow
Account as provided in the Escrow Agreement.
(b)Further, on the Closing Date, Purchaser shall pay and deliver, in Good Funds
via wire transfer to account(s) designated in writing by Seller, the balance of
the Purchase Price to Seller (and/or directly to Seller’s secured and/or lien
creditors (or shareholders under any shareholder loans to the Seller or any
Affiliate), in each case as directed in writing by Seller, as applicable, to
release any and all Liens against the Purchased Assets, including the assets of
the Mexican Entities), which balance amount (after taking into account the
Indemnity Escrow Amount and Seller Net Purchase Price Escrow Amount identified
in Section 2.6(a) above) shall be $51,373,780 (“Remaining Purchase Price”),
which Remaining Purchase Price together with the Indemnity Escrow Amount and the
Seller Net Purchase Price Escrow Amount shall be the “Purchase Price”, subject
however to adjustment as provided in Section 2.6(c) below.
(c)Net Purchase Price Adjustment. The Purchase Price shall be adjusted as
follows:
(i)As soon as practicable after the Closing Date, but in any event not more than
three (3) months following the Closing Date, Purchaser shall, in cooperation
with the Seller, prepare and deliver to the Seller a consolidated balance sheet
of Seller and the Mexican Entities as of the close of business on the Closing
Date (the “Closing Balance Sheet”) and a calculation of the actual Net Purchase
Price based thereon (as calculated in accordance with Exhibit A attached hereto)
(and the resulting Additional Purchase Price Amount or Purchase Price Reduction
Amount, as applicable).




--------------------------------------------------------------------------------




The Closing Balance Sheet shall be prepared in accordance with GAAP consistently
applied and in the same manner as by Seller in accordance with its historical
practices, using the same methodologies, reserve criteria, policies, and
accompanying conservatism or liberalism, as used by Seller in accordance with
its historical practices. If the Seller disputes the Closing Balance Sheet or
the Net Purchase Price (or the resulting Additional Purchase Price Amount or
Purchase Price Reduction Amount, as applicable) determined by the Purchaser,
then the Seller shall deliver to Purchaser a written statement (the “Dispute
Notice”) describing with reasonable detail (to the extent then known) the basis
for any such dispute within fifteen (15) Business Days after Seller receives the
Closing Balance Sheet and Purchaser’s calculation of the Net Purchase Price (and
the resulting Additional Purchase Price Amount or Purchase Price Reduction
Amount, as applicable) from Purchaser (such period, the “Dispute Period”). If
the Seller does not deliver the Dispute Notice to Purchaser within such Dispute
Period, then the determination of the Net Purchase Price (and the resulting
Additional Purchase Price Amount or Purchase Price Reduction Amount, as
applicable) delivered by Purchaser to Seller shall be deemed final and accepted
by the Seller. Purchaser and the Seller will use reasonable efforts to resolve
any such dispute regarding the Closing Balance Sheet and/or the Net Purchase
Price (and the resulting Additional Purchase Price Amount or Purchase Price
Reduction Amount, as applicable) themselves. If such dispute is not finally
resolved within fifteen (15) Business Days after Purchaser’s receipt of the
Dispute Notice, Purchaser and Seller shall thereafter cause BDO USA, LLP or
another mutually acceptable third party accounting firm (the “Accountant”) to
promptly review this Agreement and resolve only the disputed items or amounts
(acting as an expert and not an arbitrator) in determining the Net Purchase
Price (and the resulting Additional Purchase Price Amount or Purchase Price
Reduction Amount, as applicable) in accordance with this Agreement (including
this Section 2.6(c)) and Purchaser and the Seller shall enter into an engagement
letter with the Accountant for such purpose, including customary indemnity and
other provisions. Within five (5) Business Days after submission to the
Accountant for resolution, Purchaser and the Seller shall each indicate in
writing their position on each disputed matter and each such party’s
determination of the amount of the Net Purchase Price (and the resulting
Additional Purchase Price Amount or Purchase Price Reduction Amount, as
applicable). Purchaser and the Seller shall use reasonable efforts to cause the
Accountant to make a written determination on each disputed matter (which
determination shall not be a value greater than the greatest value for such
disputed matter claimed by either Purchaser or the Seller nor smaller than the
smallest value for such disputed matter claimed by either Purchaser or the
Seller) and the amount of the Net Purchase Price (and the resulting Additional
Purchase Price Amount or Purchase Price Reduction Amount, as applicable) no
later than fourteen (14) Business Days after submission to the Accountant for
resolution and such determination will be conclusive and binding upon Purchaser
and the Seller with respect to such disputed matters and the amount of the Net
Purchase Price (and the resulting Additional Purchase Price Amount or Purchase
Price Reduction Amount, as applicable). Any related costs and expenses of the
Accountant shall be borne pro rata between Purchaser, on the one hand, and the
Seller, on the other hand, in proportion to the final allocation made by the
Accountant of the disputed matters submitted to the Accountant in relation to
the claims made by Purchaser and Seller, such that the prevailing party pays the
lesser proportion of such costs and expenses. Without limiting the foregoing,
each of Purchaser and Seller will indemnify and hold each other harmless from
the other party’s failure to pay its portion of the fees and expenses of the
Accountant in accordance with this Section 2.6(c).
(ii)Purchaser shall provide the Seller and its accountants and other
representatives access to the books, records and materials used in Purchaser’s
preparation or calculation of the Closing Balance Sheet or the Net Purchase
Price (and the resulting Additional Purchase Price Amount or Purchase Price
Reduction Amount, as applicable) and shall make its financial staff and advisors
available to the Seller and its accountants and other representatives and to the
Accountant at any reasonable time during the period beginning on the Closing
Date and ending when the Closing Net




--------------------------------------------------------------------------------




Purchase Price (and the resulting Additional Purchase Price Amount or Purchase
Price Reduction Amount, as applicable) is finally determined pursuant to this
Section 2.6(c), including during (A) the review by the Seller of the
preparation, calculation or content of the Closing Balance Sheet or the Net
Purchase Price (and the resulting Additional Purchase Price Amount or Purchase
Price Reduction Amount, as applicable) and (B) the resolution by Purchaser and
the Seller and/or the Accountant of any objections thereto. Until the Closing
Net Purchase Price (and the resulting Additional Purchase Price Amount or
Purchase Price Reduction Amount, as applicable) is finally determined pursuant
to this Section 2.6(c), Purchaser shall not take (and Purchaser shall cause its
Affiliates (including the Mexican Entities), employees and representatives not
to take) any action(s) with respect to the books or records relating to any of
the Purchased Assets, the Assumed Liabilities, the Business or the Mexican
Entities (or the books, records, policies or procedures of Purchaser or any of
its Affiliates (including the Mexican Entities)) that would obstruct, prevent or
interfere with the review, evaluation or calculation of the Closing Balance
Sheet or the Net Purchase Price (and the resulting Additional Purchase Price
Amount or Purchase Price Reduction Amount, as applicable) or the review or
evaluation of any of the books, records or materials used in the preparation or
calculation of the Closing Balance Sheet or the Net Purchase Price (and the
resulting Additional Purchase Price Amount or Purchase Price Reduction Amount,
as applicable) or any dispute relating thereto.
(iii)If the amount of the Net Purchase Price as finally determined pursuant to
this Section 2.6(c) (the “Closing Net Purchase Price”) is less than the Net
Purchase Price Target, then, within three (3) Business Days after the
determination of the Closing Net Purchase Price (and the resulting Additional
Purchase Price Amount) pursuant to this Section 2.6(c), Purchaser and Seller
shall jointly instruct the Escrow Agent to (A) pay to Seller, by wire transfer
of immediately available funds, an amount equal to the amount in the Seller Net
Purchase Price Escrow Account, (B) pay to Seller, by wire transfer of
immediately available funds, an amount equal to the Additional Purchase Price
Amount from the Purchaser Net Purchase Price Escrow Account (up to the amount
remaining in the Purchaser Net Purchase Price Escrow Account) and (C) if
applicable, pay to Purchaser, by wire transfer of immediately available funds,
the balance, if any, remaining in the Purchaser Net Purchase Price Escrow
Account after paying Seller the Additional Purchase Price Amount from the
Purchaser Net Purchase Price Escrow Account pursuant to the foregoing
subclause (B). For the avoidance of doubt, the maximum amount that may be paid
to Seller pursuant to subclause (B) of this Section 2.6(c)(iii) is the amount
remaining in the Purchaser Net Purchase Price Escrow Account.
(iv)If the amount of the Closing Net Purchase Price is greater than the Net
Purchase Price Target, then, within three (3) Business Days after the
determination of the Closing Net Purchase Price (and the resulting Purchase
Price Reduction Amount) pursuant to this Section 2.6(c), Purchaser and Seller
shall jointly instruct the Escrow Agent to (A) pay to Purchaser, by wire
transfer of immediately available funds, an amount equal to the amount in the
Purchaser Net Purchase Price Escrow Account, (B) pay to Purchaser, by wire
transfer of immediately available funds, an amount equal to the Purchase Price
Reduction Amount from the Seller Net Purchase Price Escrow Account (up to the
amount remaining in the Seller Net Purchase Price Escrow Account), and (C) if
applicable, pay to Seller, by wire transfer of immediately available funds, the
balance, if any, remaining in the Seller Net Purchase Price Escrow Account after
paying Purchaser the Purchase Price Reduction Amount from the Seller Net
Purchase Price Escrow Account pursuant to the foregoing subclause (B). For the
avoidance of doubt, the maximum amount that may be paid to Purchaser pursuant to
subclause (B) of this Section 2.6(c)(iv) is the amount remaining in the Seller
Net Purchase Price Escrow Account.
(d)Purchase Price Allocation. The Purchase Price (including any Assumed
Liabilities treated as consideration for the Purchased Assets for Tax purposes
shall be allocated among the Purchased Assets and the assets attributable to the
Mexican Entities (including goodwill) in accordance with the principles set
forth on Exhibit C attached hereto (the “Allocation Schedule”). Within one
hundred twenty (120) days following the determination of the Closing Net
Purchase Price (and the resulting Additional Purchase Price




--------------------------------------------------------------------------------




Amount or Purchase Price Reduction Amount, as applicable) pursuant to Section
2.6(c), Purchaser shall prepare and deliver a draft of its Form 8594, completed
in a manner consistent with the Allocation Schedule, to Seller. Seller shall
have thirty (30) days thereafter to review and give notice to Purchaser of any
objections with respect to such form. If Seller raises any such objections, the
parties shall exercise good faith efforts to resolve those objections. Seller,
Radar Mexican and Purchaser acknowledge that the allocation of the Purchase
Price in accordance with in the Allocation Schedule shall be binding upon the
parties for all applicable federal, state, local and foreign tax purposes.
Seller, Radar Mexican and Purchaser shall file their respective IRS Forms 8594
and all federal, state and local Tax Returns in accordance with the Allocation
Schedule. Seller, Radar Mexican and Purchaser covenant to report gain or loss or
cost basis, as the case may be, in a manner consistent with the Allocation
Schedule; (ii) not to voluntarily take any position inconsistent therewith in
any proceeding relating to such returns; and (iii) to use commercially
reasonable efforts to sustain such allocation in any subsequent Tax audit or Tax
dispute.


2.7        Closing.
(e)The Closing shall take place at the offices of Wegman, Hessler & Vanderburg,
6055 Rockside Woods Boulevard, Suite 200, Cleveland, Ohio 44131 or remotely by
mail, telecopier, e-mail and/or wire transfer in each case to the extent
reasonably acceptable to the parties hereto, at 11:59 P.M. Eastern time on the
Closing Date. The Closing shall become effective as of 11:59 P.M. Eastern time
on the Closing Date.
(f)At the Closing, Seller shall deliver, or cause to be delivered, the following
to Purchaser:
(i)a bill of sale and assignment and assumption agreement in the forms attached
hereto as Exhibits D-1 and D-2, as applicable (the “Bill of Sale”), and (the
“Assignment and Assumption Agreement”) duly executed by Seller as applicable;
(ii)an assignment of the Acquired Intellectual Property Rights in the form
attached hereto as Exhibit E (the “IP Assignment”);
(iii)certificate of good standing of Seller and Radar Mexican from the Secretary
of State of the State of Michigan;
(iv)certified resolutions from the shareholders and directors of Seller and the
sole member of Radar Mexican approving this Agreement and the transactions
hereunder;
(v)a transition services agreement in the form attached hereto as Exhibit F (the
“Transition Services Agreement”), duly executed by Seller;
(vi)real property leases, duly executed by the applicable lessors in the forms
attached hereto as Exhibits G-1, G-2 and G-3, as applicable, by and between
Purchaser (as lessee), on the one hand, and the lessors named therein, on the
other hand (the “Real Property Leases”);
(vii)(a) the Mexican Entity Equity Interests and all equity certificates, if
any, and ownership rights related thereto, endorsed as applicable, (b) duly
executed equity interests’ assignment agreements substantially in the terms of
the forms attached hereto as Exhibit H (the “Mexican Entity Equity Assignment
Agreements”), (c) an original of partner’s resolutions of each of the Mexican
Entities authorizing (1) the sale, assignment, transfer and delivery of the
Mexican Entity Equity Interests by Seller and Radar Mexican in favor of
Purchaser and Purchaser’s Nominee, (2) to execute perform and deliver the
Mexican Entity Equity Assignment Agreements, and (3) stating the express waiver
from Seller and Radar Mexican to any preemptive or preferential right to acquire
each others Mexican Entity Equity Interests, (d) executed ledger entries
recording the sale, assignment, transfer and delivery of the Mexican Entity
Equity Interests by Seller and Radar Mexican in favor of Purchaser and
Purchaser’s Nominee within the partners’ registry book of each of the Mexican
Entities, substantially in the terms of the forms attached hereto as Exhibit
H-1, (e) and any other authorization required under its by-laws whatsoever;
(viii)the Mexican Entities’ issued public deeds and corporate ledger books up to
date, including the executed ledger entries referred to under Section
2.7(b)(vii) above;




--------------------------------------------------------------------------------




(ix)UCC-3 termination statements from any secured lenders of Seller to be duly
recorded with the appropriate Governmental Authority to confirm the release of
any Liens (other than Permitted Liens) on any of the Purchased Assets; and
(x)such other instruments and documents as reasonably requested by Purchaser or
its counsel in order to consummate the transactions contemplated under this
Agreement, including the Escrow Agreement, an assignment of the Collective
Bargaining Agreement and the accepted employment offers to David Zmyslowski and
Mark Zmyslowski (the “Employment Offers”).
(g)At the Closing, Purchaser shall deliver the following to Seller:
(i)the Remaining Purchase Price payable to Seller pursuant to Section 2.6(b);
(ii)each of the Related Agreements to which Purchaser (or Purchaser’s Nominee)
is a party, duly executed by Purchaser (or Purchaser’s Nominee, as applicable);
(iii)as applicable, duly executed counterparts of each of the agreements
referred to in Section 2.7(b);
(iv)the Employment Offers;
(v)the Real Property Leases, duly executed by Purchaser;
(vi)certified resolutions from the members/managers of Purchaser and the
members/managers of Purchaser’s Nominee approving this Agreement and the
transactions hereunder;
(vii)certificate of good standing of Purchaser from the Secretary of State of
the State of Michigan; and Purchaser’s Nominee from the Secretary of State of
Ohio; and
(viii)such other instruments and documents as reasonably requested by the Seller
or its counsel in order to consummate the transactions contemplated under this
Agreement, including the Escrow Agreement, and the Transition Services
Agreement, as provided above.
(h)At Closing, Purchaser shall deposit the Indemnity Escrow Amount, the Seller
Net Purchase Price Escrow Amount and the Purchaser Net Purchase Price Escrow
Amount with the Escrow Agent.


ARTICLE I



ARTICLE IIREPRESENTATIONS AND WARRANTIES OF Seller AND RADAR MEXICAN
Seller and Radar Mexican, as applicable, hereby represent and warrant to
Purchaser and Purchaser’s Nominee that as of the Closing Date, except as set
forth in the Disclosure Schedule:
3.1        Due Incorporation. Seller and Radar Mexican are duly organized,
validly existing and in good standing under the laws of the State of Michigan.
The Mexican Entities are duly organized, validly existing and in good standing
limited liability companies of variable capital stock (sociedad de
responsabilidad limitada de capital variable) under the laws of the Mexican
United States (“Mexico”). None of the Mexican Entities has reduced its capital
stock or holds any treasuries equity. All of the equity of each of the Mexican
Entities has been duly authorized and legally issued and is fully paid and
non-assessable. Any and all rights, preferences and privileges of the equity of
each of the Mexican Entities are expressly set forth in the respective
incorporation deeds and By-Laws of each of the Mexican Entities.
3.2        Due Authorization. Seller and Radar Mexican have full corporate power
and authority to enter into this Agreement and the Related Agreements to which
Seller and Radar Mexican, as applicable, are a party and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Seller and Radar Mexican of this Agreement and the Related
Agreements to which Seller or Radar Mexican, as applicable, is a party have been
duly and validly approved by each of the shareholders and board of directors of
Seller and the sole member of Radar Mexican, as applicable, and no other
corporate or limited liability company, as applicable, actions or proceedings on
the part of Seller or Radar Mexican are necessary to authorize this Agreement,
the Related Agreements to which Seller and Radar Mexican, as applicable, are a
party and the transactions contemplated hereby and thereby. Seller and Radar
Mexican have duly and validly executed and delivered this Agreement and have
duly and validly executed and delivered




--------------------------------------------------------------------------------




(or prior to or at the Closing will duly and validly execute and deliver) the
Related Agreements to which Seller and Radar Mexican are a party, as applicable.
This Agreement constitutes, and when executed and delivered, the Related
Agreements to which Seller and Radar Mexican, as applicable, are a party will
constitute, the legal, valid and binding obligation of Seller and Radar Mexican,
as applicable, in each case, enforceable in accordance with their respective
terms, except, in each case, as such may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect
the enforcement of creditors’ rights generally or by equitable principles.
Seller and Radar Mexican are the sole and lawful registered owners of all of the
Mexican Entity Equity Interests, having clean title thereto, free and clear of
all Liens and ownership limitations or transfer restrictions. There are no
preemptive or other rights, options, warrants or other agreements or commitments
to sell or acquire any of the Mexican Entity Equity Interests (other than this
Agreement, the Mexican Entity Equity Assignment Agreements or the other Related
Agreements). None of Seller, Radar Mexican or the Mexican Entities is a party to
any voting trust, proxy, or other agreement or understanding with respect to the
voting of any of the Mexican Entity Equity Interests. Seller has stated and
hereby expressly confirms that it waives any and all preemptive rights or
preferential rights in its favor granted under the By-Laws of the Mexican
Entities or any Applicable Law to acquire the Mexican Entity Equity Interests
owned by Radar Mexican and Radar Mexican has stated and hereby expressly
confirms that it waives any and all preemptive rights or preferential rights in
its favor granted under the By-Laws of the Mexican Entities or any Applicable
Law to acquire the Mexican Entity Equity Interests owned by Seller.
The execution and performance of the Mexican Entity Equity Assignment Agreements
and the sale, assignment, transfer and delivery of the Mexican Entity Equity
Interests by Seller and Radar Mexican in favor of Purchaser and Purchaser’s
Nominee has been duly and fully approved by each of the shareholders and board
of directors of Seller and the members and managers of Radar Mexican, as
applicable, and by the Mexican Entities, as applicable, and no other corporate
or limited liability company, as applicable, actions or proceedings on the part
of the Mexican Entities, Seller or Radar Mexican are necessary to authorize the
execution and performance of the Mexican Entity Equity Assignment Agreements and
the sale, assignment, transfer and delivery of the Mexican Entity Equity
Interests by Seller and Radar Mexican in favor of Purchaser and Purchaser’s
Nominee.
3.3        No Violation. Except (a) for any consent, approval, authorization,
declaration, filing, registration or notice requirements, or any laws, rules or
regulations, that become applicable solely as a result of the regulatory or
other status of Purchaser, Purchaser’s Nominee or their respective Affiliates,
(b) as set forth in Section 3.3 of the Disclosure Schedule, or (c) as would not
have more than a minimal effect, neither the execution and delivery of this
Agreement by Seller or Radar Mexican (or the Related Agreements to which Seller,
Radar Mexican, or the Mexican Entities, as applicable, is a party) nor the
consummation by Seller, Radar Mexican, or the Mexican Entities of the
transactions contemplated hereby will (i) violate in any material respect any
provision of any applicable law, rule or regulation of a Governmental Authority
applicable to Seller, Radar Mexican, or the Mexican Entities or (ii) violate, as
applicable, Seller’s Articles of Incorporation or By-Laws or Radar Mexican’s
Articles of Organization or Operating Agreement, or any of the Mexican Entities’
Articles of Incorporation or By-Laws. Except (a) for any consent, approval,
authorization, declaration, filing, registration or notice requirements, or any
laws, rules or regulations, that become applicable solely as a result of the
regulatory or other status of Purchaser, Purchaser’s Nominee or their respective
Affiliates, (b) as set forth in Section 3.3 of the Disclosure Schedule, or (c)
as would not have a Material Adverse Effect, neither the execution and delivery
of this Agreement by Seller or Radar Mexican (or the Related Agreements to which
Seller, Radar Mexican, or the Mexican Entities, as applicable, is a party) nor
the consummation by Seller, Radar Mexican, or the Mexican Entities of the
transactions contemplated hereby will violate, or be in conflict with, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance




--------------------------------------------------------------------------------




required by, or cause the acceleration of the maturity of any debt or obligation
pursuant to, or result in the creation or imposition of any security interest,
Lien or other encumbrance upon the Purchased Assets, the Mexican Entity Equity
Interests, or the assets of the Mexican Entities pursuant to, any of the
Material Contracts or Mexican Contracts.
3.4        Consents and Approvals; Governmental Authority Relative to this
Agreement. Except (a) for any consent, approval, authorization, declaration,
filing, registration or notice requirements, or any laws, rules or regulations,
that become applicable solely as a result of the regulatory or other status of
Purchaser, Purchaser’s Nominee or their respective Affiliates, (b) as set forth
in Section 3.4 of the Disclosure Schedule, or (c) as would not have more than a
minimal effect, the execution, delivery and performance by Seller and Radar
Mexican of this Agreement and the Related Agreements to which Seller, Radar
Mexican, or the Mexican Entities, as applicable, is a party will not violate any
order, writ, injunction, decree, statute, treaty, rule or regulation of any
Governmental Authority applicable to Seller, the Mexican Entities or Radar
Mexican or any of their respective assets (including the Purchased Assets, the
Acquired Contracts or the Acquired Personal Property Leases). Except (a) for any
consent, approval, authorization, declaration, filing, registration or notice
requirements, or any laws, rules or regulations, that become applicable solely
as a result of the regulatory or other status of Purchaser, Purchaser’s Nominee
or their respective Affiliates, (b) as set forth in Section 3.4 of the
Disclosure Schedule, or (c) as would not have a Material Adverse Effect, no
consent, approval or authorization of, or declaration, filing or registration
with, any Governmental Authority is required in connection with the execution,
delivery and performance of this Agreement and the Related Agreements to which
Seller, Radar Mexican, and the Mexican Entities, as applicable, are a party, by
Seller, Radar Mexican or the Mexican Entities.
3.5        Compliance with Laws. Seller and the Mexican Entities are operating
the Business (including the Mexican Entities) in compliance with all Applicable
Laws, except where the failure to be in such compliance would not have a
Material Adverse Effect. During the three (3) year period immediately preceding
the Closing Date, Seller, Radar Mexican and the Mexican Entities have not been
given written notice of, and to the Knowledge of Seller, neither Seller, the
Mexican Entities nor Radar Mexican is under investigation with respect to, any
material violation of, or any obligation to take material remedial action under,
any Applicable Law.
3.6        Title. Seller and Radar Mexican, as applicable, have good, valid and
marketable title to, or valid leasehold interests in, as the case may be, all of
the Purchased Assets free and clear of all Liens, other than Permitted Liens.
Pursuant to this Agreement, the Mexican Entity Equity Assignment Agreements or
the other Related Agreements, Seller and Radar Mexican are transferring to
Purchaser and Purchaser’s Nominee, as applicable, the Mexican Entity Equity
Interests, which represent one hundred percent (100%) of the issued and
outstanding capital stock, equity and shares of the Mexican Entities, free and
clear of any and all Liens, other than Permitted Liens. All of the assets of the
Mexican Entities are free and clear of any and all Liens other than Permitted
Liens.
3.7        Taxes.
(a)    Except as set forth in Section 3.7 of the Disclosure Schedule, to the
Knowledge of Seller, Seller, Radar Mexican, and the Mexican Entities have filed
(or will timely, completely and correctly file) all Tax Returns required to be
filed by them on and/or prior to the Closing Date (taking into account
extensions), all such Tax Returns are correct and complete, and all Taxes with
respect to the Business and/or the Purchased Assets which are due and payable
prior to the Closing Date have been (or will be timely, completely and
correctly) paid and discharged, other than those Taxes which are fully reserved
and are being disputed in good faith with the Taxing authority. Any such dispute
with a Taxing authority is identified in Section 3.7 of the Disclosure Schedule.
Seller is a validly electing S corporation within the meaning of sections 1361




--------------------------------------------------------------------------------




and 1362 of the Code, with a validly elected fiscal year end of September 30, as
provided under the Code. For U.S. federal income tax purposes, Radar Mexican is
classified as a partnership and not as an association taxable as a corporation.
As applicable, to the Knowledge of Seller, except as set forth in Section 3.7 of
the Disclosure Schedule, there are no unpaid Taxes with respect to any period
ending on or before the Closing Date which are or would become a Lien on the
Purchased Assets, or assets of the Mexican Entities except for current Taxes not
yet due and payable, or Taxes which are the being contested in good faith with
the applicable Taxing authority and are fully reserved. All Taxes required to be
withheld or paid by or on behalf of the Seller, Radar Mexican, and the Mexican
Entities, for periods ending on or before the Closing Date, including but not
limited to those in connection with the operation of the Business and amounts
paid or owing to any employee, independent contractor, workers’ compensation
premiums, creditor or other party with respect to the Business have been
withheld and either duly and timely paid to the proper Governmental Authority or
set aside in accounts for such purpose and will be paid when due and payable.
All Tax Returns filed by Seller, Radar Mexican and the Mexican Entity and their
shareholders related to Seller, Radar Mexican and the Mexican Entity as
applicable through the Closing Date constitute complete and accurate
representations of the Tax liabilities of Seller, Radar Mexican, the Mexican
Entity and their shareholders, as appropriate, for such years. All Tax Returns
required to be filed by Seller and Radar Mexican related to, as applicable, the
Seller, Radar Mexican and the Mexican Entity after the Closing will be filed
when due and all applicable Taxes will be paid upon such filing. All such above
Tax Returns shall be prepared and filed by the Seller and Radar Mexican and
their shareholders, as applicable, consistent with past practices and procedures
and shall truly reflect all Tax items required to be included therein.
(b)    Preparation and Filing of Tax Returns. Seller represents and warrants to
Purchaser that Seller and Radar Mexican shall cause, as applicable, to be
included in the federal, state and local income, single business, commercial
activity, franchise, sales and use, personal property, payroll and other Tax
Returns of the Seller and Radar Mexican for all periods ending on or before the
Closing Date, all Tax items of the Seller and Radar Mexican which are required
to be included therein, have properly and adequately accrued for all such Taxes
on the Financial Statements for all periods covered by such Financial
Statements, shall file timely all such Tax Returns with the appropriate Taxing
authorities and shall timely pay (or cause to be paid) all Taxes due with
respect to the periods covered by such Tax Returns. Seller further represents
and warrants to Purchaser that Seller and Radar Mexican shall cause to be
included in the payroll Tax Returns, sales and use Tax Returns, and personal
property Tax Returns of Seller and Radar Mexican for all periods ending on or
before the Closing Date, all payroll Tax items, all sales and/or use Tax items,
and all personal property Tax items of the Seller and Radar Mexican which are
required to be included therein, shall timely file all such payroll Tax Returns,
sales and/or use Tax Returns, and personal property Tax Returns with the
appropriate Taxing authorities, and shall timely pay all payroll Taxes, workers’
compensation premiums and claims, sales and use Taxes, and personal property
Taxes due with respect to the periods covered by such payroll, sales and/or use
and personal property Tax Returns. Any Tax Return to be prepared pursuant to the
provisions of this Section 3.7 shall be prepared in a manner consistent with
practices followed in prior years with respect to similar Tax Returns, except
for changes required by changes in any law, rule or regulation.
3.8.        Permits and Licenses. Section 3.8 of the Disclosure Schedule lists
all material governmental Permits and Licenses which are issued to, held or used
by Seller and/or the Mexican Entities in connection with the operation of the
Business at the Facilities as of the Closing Date, or for which Seller and/or
the Mexican Entities have applied in connection with the operation of the
Business at the Facilities or elsewhere, as of the Closing Date. To the
Knowledge of Seller, there are no material violations by Seller or the Mexican
Entities under such Permits and Licenses. To the Knowledge of Seller, the
consummation of the transactions contemplated hereby will not terminate or limit
any of the Permits and/or Licenses issued to the Mexican Entities.




--------------------------------------------------------------------------------




3.9        Acquired Contracts. Except for a requirement that notice be given or
that consent or approval be obtained or that a period of time elapse or any
combination of the foregoing in connection with the execution, delivery or
performance of this Agreement or any of the Related Agreements or the
consummation of the transactions contemplated hereby or thereby, the Seller and
the Mexican Entities are not in default under any of the Material Contracts or
Mexican Contracts. All Material Contracts are set forth in Section 2.1(c) of the
Disclosure Schedule. All Mexican Contracts are set forth in Section 3.9 of the
Disclosure Schedule. All of the Material Contracts and Mexican Contracts are, to
Seller’s Knowledge, in good standing, valid and effective, and the Seller or the
Mexican Entities, as applicable, have in the ordinary course of business, paid
in full all amounts due on or prior to the Closing under such Material Contracts
or Mexican Contracts (except to the extent Seller or the Mexican Entities, as
applicable, have accrued such amounts as of the Closing Date in the ordinary
course of business or such amounts are accrued or taken into account in
connection with the calculation or determination of the Closing Net Purchase
Price (or the Additional Purchase Price Amount or Purchase Price Reduction
Amount)), and, to Seller’s Knowledge, no other party to such Material Contracts
or Mexican Contracts is in material default thereunder. Neither the Seller nor
the Mexican Entities have received written notice (or, to the Knowledge of
Seller, other notice) that any other party to a Material Contract or Mexican
Contract will cancel, terminate or be unable to comply with any such Material
Contract or Mexican Contract (other than a termination or cancellation in
connection with the expiration of any such Material Contracts or Mexican
Contracts in accordance with their respective terms).
3.10        Insurance. Section 3.10 of the Disclosure Schedule contains an
accurate and complete list of all material policies of fire, product liability,
general liability, other casualty, workmens’ compensation and other forms of
material insurance owned or held by the Seller and the Mexican Entities
concerning the Business. The Seller has made available to Purchaser a copy of
such insurance policies. All such insurance policies are in full force and
effect, all premiums with respect thereto have been paid (except to the extent
Seller or the Mexican Entities have accrued such amounts as of the Closing Date
in the ordinary course of business or such amounts are accrued or taken into
account in connection with the calculation or determination of the Closing Net
Purchase Price (or the Additional Purchase Price Amount or Purchase Price
Reduction Amount)), and no written notice of cancellation, non-renewal,
termination, or disallowance has been received by Seller or the Mexican Entities
with respect to any such policy.
3.11        Labor Matters.
(a)Seller and any Affiliate of Seller and the Mexican Entities are in compliance
in all material respects with all Applicable Laws respecting employment and
employment practices, terms and conditions of employment, wages and hours, and
nondiscrimination in employment, and is not engaged in any unfair labor practice
or party to any employee grievances. Except as set forth in Section 3.11 of the
Disclosure Schedule, the Seller and any Affiliate of Seller are not a party to
any collective bargaining or union contracts or similar agreements. To the
Seller’s Knowledge, Seller and any Affiliate of Seller are in compliance with
the procedural requirements of the Federal Immigration and Nationality Act.
Except as set forth in Section 3.11 of the Disclosure Schedule, (i) there are no
pending or, to the Seller’s Knowledge, threatened claims by any current employee
or former union employee against Seller or any Affiliate of Seller other than
for compensation and benefits due in the ordinary course of employment, (ii)
there are no pending or, to the Seller’s Knowledge, threatened claims against
Seller or any Affiliate of Seller arising out of the Collective Bargaining
Agreement, or any statute, ordinance, or regulation relating to employment
practices or occupational or safety and health standards, (iii) there are no
pending or, to the Seller’s Knowledge, threatened labor disputes, grievances,
unfair labor practice charges, strikes, or work stoppages against Seller or any
Affiliate of Seller, and (iv) to the Seller’s Knowledge, except for the
Collective Bargaining




--------------------------------------------------------------------------------




Agreement, there are no other union organizing activities in process or
contemplated with respect to the Business or its employees. Except as set forth
in Section 3.11 of the Disclosure Schedule, neither the Seller nor the Mexican
Entities have entered into an agreement with any Person that states that the
transactions contemplated by this Agreement will trigger any post-termination
liability or severance obligation owed by the Seller or the Mexican Entities.
Except as set forth in Section 3.11 of its Disclosure Schedule, there are no
collective bargaining units with respect to the Seller or the Business that have
been certified or recognized by Seller or any Affiliate of Seller. Section 3.11
of the Disclosure Schedule also identifies as of the Closing Date, all employees
of Seller or any Affiliate of Seller on leave of absence as of the Closing Date.
(b)All Mexican employees of the Business are employed by RSC Mexican and RST
Mexican has no employees at all and RSC Mexican is now, and at all times since
January 1, 2012 has been, in compliance with all Mexican labor and employment
Applicable Laws and has not received any written notice, report or other
information regarding any actual or alleged violation of any labor and
employment Applicable Laws, including those related to the Mexican Institute of
Social Security (Instituto Mexicano del Seguro Social) (“IMSS”), the Institute
for the National Fund of Housing for Employees (Instituto del Fondo Nacional de
la Vivienda para los Trabajadores) (“INFONAVIT”), and the System of Savings for
Retirement (Sistema de Ahorro para el Retiro) (“SAR”) that may result in the
imposition of a liability, fine or penalty against the Mexican Entities.
(c)The Mexican Entities (i) are now, and at all times since January 1, 2012 have
been, in compliance with all Applicable Laws related to contractors or service
providers, either individuals or entities, and (ii) have not received any
written notice, report or other information regarding any actual or alleged
violation of any Applicable Law related with contractors or service providers,
either individuals or entities. No contractor or service provider of the Mexican
Entities, either individual or entity can be (A) determined to be an employee of
the Mexican Entities pursuant to Applicable Laws; and (B) entitled to receive
from the Mexican Entities or be credited by the Mexican Entities with any
employee-related compensation or benefit, including any Christmas bonus, extra
hours, workers’ profit sharing, severance, seniority or any IMSS, INFONAVIT or
SAR quota payments.
3.12        Non-Governmental Consents. Except as set forth in Section 3.12 of
the Disclosure Schedule, no consent of any banks or secured lenders of Seller or
Radar Mexican will be necessary for the consummation of the transactions
contemplated hereby by Seller or Radar Mexican.
3.13        Employee Benefits.
(d)Pension and Multiemployer Plans. Neither the Seller or any of its Affiliates
maintain, participate in or contribute to a defined benefit pension plan nor has
Seller or any of its Affiliates ever maintained, participated in or contributed
to a pension plan or was ever a member of a controlled group that maintained,
participate in or contributed to a pension plan. Except as disclosed in Section
3.13(a) of the Disclosure Schedule, neither Seller nor any Affiliate have ever
been a member of or contributed to or participated in a Multiemployer Plan. If
the multi-employer union health &welfare fund is assumed by Purchaser, Purchaser
will not be subject to any withdrawal liability in connection with such
assumption other than compliance with amounts payable under the Collective
Bargaining Agreement.
(e)Disclosure of Documents. Except as set forth in Section 3.13(b) of the
Disclosure Schedule, Seller has delivered to Purchaser correct and complete
copies of (i) the plan documents and summary plan descriptions, if applicable,
for all of the Assumed Union Benefit Plans; and (ii) the most recent
determination or opinion letters received from the Internal Revenue Service for
the Assumed Union Benefit Plans which are qualified retirement plans. In
addition, Seller has provided Purchaser with a true and accurate copy of each
employee handbook and employee manual currently in effect as they relate to the
Employees.
(f)Compliance with Laws. All of the Seller’s Benefit Plans including the Assumed
Union Benefit Plans (other than any Multiemployer Plan) are and were
administered in form and operation in all




--------------------------------------------------------------------------------




material respects with all applicable requirements of Applicable Law, including
ERISA. All of the Seller’s Benefit Plans which are intended to meet the
requirements of Section 401(a) of the Code have been determined by the IRS to be
“qualified” within the meaning of Section 401(a) of the Code and there are no
facts which would adversely affect the qualified status of any of the Seller’s
Benefit Plans.
(g)Individual Agreements. Section 3.13(d) of the Disclosure Schedule lists all
employment, managerial, advisory and consulting agreements, employer
intellectual property agreements, and employee severance agreements in effect
between Seller, and RSC Mexican with Employee, and any Mexican employees.
(h)Certain Plans. The Seller has not, within the past six (6) years, maintained,
contributed to, or been required to contribute to (i) a multiple employer plan
subject to Section 413 of the Code, (ii) a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA) or (iii) any plan which is
funded by or associated with a “voluntary employee’s beneficiary association”
within the meaning of Section 501(c)(9) of the Code.
(i)Pending Matters. There is no matter pending with respect to any Assumed Union
Benefit Plans before the Internal Revenue Service or the Department of Labor,
except as disclosed in Section 3.13(f) of the Disclosure Schedule.
(j)Post Retirement Health Care. Except as may be provided in the Collective
Bargaining Agreement, or the Assumed Union Benefit Plans and except as set forth
on Section 3.13(g) of the Disclosure Schedule, the Seller has no liability in
respect of post retirement health, medical or life insurance benefits for
retired, former or current Employees except as required to avoid the excise tax
under Section 4980B of the Code and for which the Seller is fully responsible.
3.14        Litigation. Section 3.14 of the Disclosure Schedule sets forth each
instance in which either the Seller, Radar Mexican, the Mexican Entities, the
Business or any of the Purchased Assets (a) is subject to any unsatisfied
judgment, order, decree, stipulation or injunction or charge issued by a
Governmental Authority or made under the Collective Bargaining Agreement, or (b)
is a party to any charge, complaint, action, suit, proceeding or hearing, or, to
the Knowledge of Seller, investigation of or in any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction, or
to the Knowledge of Seller, is threatened to be a party to any such action.
3.15        Intellectual Property. Section 3.15 of the Disclosure Schedule
contains a true and complete list as of the Closing Date of all of the patents
and patent applications, provisionals, trademark registrations and applications
and registered copyrights that are included in the Acquired Intellectual
Property Rights. Except as disclosed in Section 3.15 of the Disclosure Schedule:
(a) neither the Seller nor the Mexican Entities have granted any license to a
third party or agreed to pay to or receive from a third party any royalty in
respect of any of such Acquired Intellectual Property Rights; (b) to the
Knowledge of Seller, there are no pending claims, proceedings or litigation
alleging infringement or misappropriation by Seller or the Mexican Entities of
any third party patent, copyright or servicemark/trademark rights; and (c)
Seller and the Mexican Entities have not received any written notice of any
adverse claim in respect of, and to the Knowledge of Seller, no claims have been
asserted by any person to the use or ownership of, the Acquired Intellectual
Property Rights, alleging infringement, misuse or challenging or questioning the
validity, enforceability or effectiveness of any of the Acquired Intellectual
Property Rights.
3.16        Employees. Section 3.16(a) of the Disclosure Schedule sets forth a
complete list (as of the date set forth therein) of each person employed by the
Seller or the Mexican Entities as of the Closing Date (collectively,
“Employees”) including his or her: name, positions (or job title), current
annual salary or wage rate, period of service and union status. Section 3.16(b)
of the Disclosure Schedule identifies which of the Employees or Mexican
employees are not actively working and/or on leave of absence, no matter how
classified, including the leave type if applicable.




--------------------------------------------------------------------------------




3.17        Real Property.
(k)Seller and the Mexican Entities do not own any real property.
(l)Section 3.17(b) of the Disclosure Schedule sets forth each parcel of real
property leased by Seller and/or the Mexican Entities (collectively, the “Leased
Real Property”) and identifies the related real property leases. With respect to
the Leased Real Property leased by the Mexican Entities (the “Mexican Leased
Real Property”):
(i)such real property lease for such Mexican Leased Real Property is valid,
binding and enforceable against the Mexican Entities that are party thereto and,
to the Knowledge of Seller, is in full force and effect, except, in each case,
as such may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or similar laws in effect which affect the enforcement of
creditors’ rights generally or by equitable principles, and the Mexican Entities
enjoy peaceful and undisturbed possession of the applicable Mexican Leased Real
Property leased to the Mexican Entities pursuant to such real property lease;
(ii)the Mexican Entities are not in breach or default under such real property
lease for such Mexican Leased Real Property, and, to the Knowledge of Seller, no
event has occurred or circumstance exists which, with the delivery of notice,
passage of time or both, would constitute such a breach or default by the
Mexican Entities under such real property lease, and the Mexican Entities have
paid all rent due and payable by the Mexican Entities under such real property
lease through the Closing Date (except to the extent the Mexican Entities have
accrued such amounts as of the Closing Date in the ordinary course of business
or such amounts are accrued or taken into account in connection with the
calculation or determination of the Closing Net Purchase Price (or the
Additional Purchase Price Amount or Purchase Price Reduction Amount));
(iii)the Mexican Entities have not receive nor given any written notice of any
default (or event that with notice or lapse of time, or both, would constitute a
default) by the Mexican Entities under such real property lease for such Mexican
Leased Real Property and, to the Knowledge of Seller, (A) no other party is in
default thereof and (B) no party to any such real property lease has exercised
any termination rights with respect thereto;
(iv)the Mexican Entities have not subleased, assigned or otherwise granted to
any Person the right to use or occupy such Mexican Leased Real Property or any
portion thereof; and
(v)the Mexican Entities have not pledged, mortgaged or otherwise granted a Lien
(other than a Permitted Lien) on their leasehold interests in any Mexican Leased
Real Property.
(m)Neither the Seller nor the Mexican Entities have received any written notice
of (i) violations of building codes and/or zoning ordinances or other Applicable
Laws affecting the Mexican Leased Real Property, (ii) existing pending or
threatened condemnation proceedings affecting the Mexican Leased Real Property,
or (iii) existing, pending or threatened zoning, building code or other
moratorium proceedings, or similar matters which would reasonably be expected to
materially and/or adversely affect the operations of the Mexican Leased Real
Property as currently operated.
3.18        Environmental Matters. Notwithstanding anything contained in this or
any other Agreement to the contrary, the representations and warranties
contained in this Section 3.18 shall constitute the sole representations and
warranties of Seller or Radar Mexican with respect to any environmental matters,
including without limitation, Environmental Permits, compliance with or
liabilities respecting Environmental Laws, and the existence or non-existence of
any Contamination respecting the Business and/or the Facilities. Seller has made
available to Purchaser for inspection any Phase I and/or Phase II Environmental
Reports in its possession respecting any of the Facilities or the Leased Real
Property (the “Environmental Reports”).
Except as set forth on Section 3.18 of the Disclosure Schedule or in the
Environmental Reports:




--------------------------------------------------------------------------------




(n)The operations of Seller and the Mexican Entities with respect to the
Business, the Facilities, the Leased Real Property and the Purchased Assets are
in material compliance with all Environmental Laws. Neither the Seller nor the
Mexican Entities have received from any Person, with respect to the Business,
the Facilities or the Purchased Assets, any: (i) Environmental Claim; or (ii)
written request for information pursuant to any applicable Environmental Law,
which, in each case, either remains pending or unresolved, or is the source of
ongoing obligations or requirements as of the Closing Date.
(o)Seller and the Mexican Entities have obtained and/or are in material
compliance with all permits required for the conduct of the Business as
currently conducted or the lawful ownership, lease, operation or use of the
Purchased Assets and/or the Business in compliance with Environmental Laws
(“Environmental Permits”) and all such Environmental Permits are in full force
and effect.
(p)None of the Business Facilities or the Purchased Assets is listed on, or, to
the Knowledge of Seller, has been proposed for listing on, the National
Priorities List (or CERCLIS) under CERCLA, or any similar state list or Mexican
list.
(q)To the Knowledge of Seller, there has been no Release of Hazardous Substances
in violation or contravention of any applicable Environmental Law with respect
to the Business, the Facilities, the Leased Real Property or the Purchased
Assets, and Seller or the Mexican Entities have not received any written notice
that any of the Facilities, the Leased Real Property, the Business or the
Purchased Assets (including soils, groundwater, surface water, buildings and
other structure located thereon) has been Contaminated in a manner that could
reasonably be expected to result in an Environmental Claim against Seller or the
Mexican Entities, or could constitute a material violation by Seller or the
Mexican Entities of Environmental Law or a requirement of any Environmental
Permit.
(e)    Except as set forth in Section 3.18(e) of the Disclosure Schedule, and to
the Knowledge of Seller, no conditions exist at any of the Facilities which
constitutes a material violation of any applicable Environmental Laws.
(f)    Except as set forth in Section 3.18(f) of the Disclosure Schedule, Seller
has not received written notice of any violation, proceeding, inquiry,
investigation, claim, demand or lawsuit pending nor, to the Seller’s Knowledge,
threatened against Seller and/or the Mexican Entities arising from any
Environmental Laws or Hazardous Substances and related to the Business or any of
the Facilities.
(g)    Except as set forth in Section 3.18(g) of the Disclosure Schedule: (i)
neither Seller nor the Mexican Entities uses or has used any Hazardous
Substances at any of the Facilities, except in such amounts as are or have been
necessary for the operation of the Business, and then in material compliance
with any and all applicable Environmental Laws; (ii) neither Seller nor the
Mexican Entities have used any of the Facilities for the treatment, storage or
disposal of Hazardous Substances in a manner that would require a TSD permit
pursuant to RCRA or any Environmental Laws; and (iii) to the Knowledge of
Seller, no spill or release of Hazardous Substances has occurred at any of the
Facilities.
(h)    Except as set forth in Section 3.18(h) of the Disclosure Schedule, to the
Knowledge of Seller, no underground storage tanks, asbestos fibers or materials,
urea-formaldehyde foam insulation, lead, radon or polychlorinated biphenyls are
on or located at any of the Facilities or the Leased Real Property.
(i)    To Seller’s Knowledge, no portion of any of the Facilities or the Leased
Real Property is or has been utilized as a landfill.
3.19        Brokers and Finders. Other than as set forth in Section 3.19 of the
Disclosure Schedule, no agent, broker, investment banker, financial advisor or
other firm or person is entitled to any brokerage, finder’s, financial advisor’s
or other similar fee or commission for which Purchaser or any of its Affiliates
could become liable in connection with the transactions contemplated by this
Agreement as a result of any action taken by or on behalf of Seller or any of
its Affiliates. Seller will pay the fees of the person identified




--------------------------------------------------------------------------------




in Section 3.19 of the Disclosure Schedule in connection with the transactions
contemplated by this Agreement and Purchaser will have no obligation therefor.
3.20        Working Capital. Except as set forth in Section 3.20 of the
Disclosure Schedule, since the Most Recent Financial Statements Date, the Seller
and the Mexican Entities have managed the working capital of the Seller and the
Mexican Entities, as applicable, relating to the Business only in the ordinary
course of business consistent with prior practice in all material respects.
3.21        Fraudulent Conveyance. The Seller and Radar Mexican are solvent as
of the Closing and will be solvent immediately after the Closing. The Purchase
Price represents reasonably equivalent value for the transfer and sale of the
Business and the Purchased Assets hereunder. Immediately after the Closing and
sale hereunder, the Seller will be able to pay all of its debts as they become
due.
3.22        Additional Severance. Except as set forth in Section 3.22 of the
Disclosure Schedule, the Seller and the Mexican Entities are not a party to any
agreement, and have not established any policy or practice, requiring Seller or
the Mexican Entities to make a payment or provide any other form of compensation
or benefit to any Person performing services for Seller or the Mexican Entities
upon termination of such services, that would not be payable or provided in the
absence of the consummation of the transactions contemplated by this Agreement.
3.23        No Liabilities. Except for (i) liabilities or obligations which are
disclosed in the Financial Statements of the Seller and the Mexican Entities,
(ii) liabilities or obligations incurred in the ordinary course of business,
(iii) liabilities or obligations disclosed in (or under) this Agreement, the
Disclosure Schedule or the Related Agreements, (iv) liabilities or obligations
under contracts or agreements to which the Seller or either of the Mexican
Entities is a party or otherwise bound, (v) liabilities or obligations not
required by GAAP to be disclosed or reserved against on a consolidated balance
sheet of Seller and the Mexican Entities, (vi) liabilities or obligations that
are accrued or taken into account in connection with the calculation or
determination of the Closing Net Purchase Price (or the Additional Purchase
Price Amount or Purchase Price Reduction Amount) or (vii) Assumed Liabilities or
Excluded Liabilities, the Seller and the Mexican Entities have no liabilities or
obligations relating to the Business or the Purchased Assets.
3.24        Customers. Section 3.24 of the Disclosure Schedule, sets forth with
respect to the Business the names of all customers of Seller and the Mexican
Entities that ordered goods and services from the Business of more than Four
Million Dollars ($4,000,000) from Seller and the Mexican Entities during the
twelve (12) month period ended July 31, 2014 (the “Customers”). Other than
matters of general economic or political nature which affect the Business and
the general economy and/or matters disclosed in Section 3.24 of the Disclosure
Schedule, neither the Seller nor the Mexican Entities has received any written
notice that any Customer (i) has ceased, or will cause to discontinue, the use
of the products, goods or services of the Business, or (ii) has materially
reduced or will materially reduce, the use of products, goods or services of the
Business.
3.25        Suppliers. Section 3.25 of the Disclosure Schedule sets forth the
names of all suppliers to the Business from which the Seller and the Mexican
Entities ordered raw materials, supplies, merchandise and other goods and
services of more than Five Hundred Thousand Dollars ($500,000) for the Business
during the twelve (12) month period ended July 31, 2014 (the “Suppliers”). Other
than matters of general economic or political nature which affect the Business
and the general economy and/or other matters disclosed in Section 3.25 of the
Disclosure Schedule, neither the Seller nor the Mexican Entities has received
any written notice from the Suppliers (i) of any dispute with a Supplier,
(ii) of any material adverse change in the price of such raw materials,
supplies, merchandise or other goods or services (other than general and
customary price increases), or (iii) that any Supplier will not sell raw
materials, supplies, merchandise and




--------------------------------------------------------------------------------




other goods to the Purchaser at any time after the Closing Date on terms and
conditions similar to those used in its current sales to the Seller and/or the
Mexican Entities, subject to general and customary price increases.
3.26        Product Warranties. There are no pending or, to the Knowledge of
Seller, threatened claims with respect to any warranty given to purchasers of
products supplied by Seller in connection with the Business, and, to the
Knowledge of Seller, Seller and/or the Mexican Entities have no liability with
respect to any such warranty. During the five (5) year period immediately
preceding the Closing Date, neither Seller nor the Mexican Entities has received
written notice (or, to the Knowledge of Seller, other notice) of any product
liability or warranty claim against the Seller or the Mexican Entities.
3.27        Absence of Certain Business Practices. Neither the Seller, the
Mexican Entities nor, to the Knowledge of Seller, any officer, director,
employee or agent of Seller or the Mexican Entities (acting in such capacity on
behalf of Seller or the Mexican Entities), have directly or indirectly, given or
agreed to give any gift or similar benefit in violation of Applicable Law to any
customer, supplier, governmental employee or other person who is or may be in a
position to help or hinder the Business (or assist Seller or the Mexican
Entities in connection with any actual or proposed transaction relating to the
Business) (i) which would subject Seller or the Mexican Entities to any damage
or penalty in any civil, criminal or governmental litigation or proceeding
(including those under the FCPA) or (ii) for the purpose of establishing or
maintaining any concealed fund or concealed bank account.
3.28        Operation of the Business; Asset for Operation of the Business.
(a)    Other than as set forth in Section 3.28 of the Disclosure Schedule,
Seller, Radar Mexican and the Mexican Entities have directly conducted the
Business and have not conducted the Business through any Affiliate or any
related parties or any other divisions or any direct or indirect subsidiary or
Affiliate of Seller and the Mexican Entities or through any entity that is owned
in whole or in part by any of the shareholders of Seller and the Mexican
Entities. None of the Purchased Assets transferred and sold hereunder by the
Seller to the Purchaser were transferred or assigned, fraudulently or otherwise,
from an Affiliate of Seller for less than full and adequate consideration.
(b)    Except for the Excluded Assets, or as provided in the Transition Services
Agreement or as set forth in Section 3.28 of the Disclosure Schedule, as relates
to the Business, the Purchased Assets (and the assets of the Mexican Entities),
Mexican Contracts, Assumed Union Benefit Plans, the Acquired Personal Property
Leases, the Acquired Contracts and the Real Property Leases, taken as a whole,
constitute all the material properties and material assets used by Seller and
the Mexican Entities in connection with the operation of the Business during the
past twelve (12) months (except inventory sold, materials used, cash disposed
of, accounts receivable collected, prepaid expenses realized, contracts
performed, properties or assets replaced by equivalent or superior properties or
assets, properties or assets sold, disposed of or used in the ordinary course of
business, employees not hired by the Purchaser, independent contractors not
engaged by Purchaser or the Excluded Assets). To the Knowledge of Seller, the
Purchased Assets (and the machinery and equipment owned by the Mexican Entities)
are in all material respects adequate for the purposes for which such Purchased
Assets (and the machinery and equipment owned by the Mexican Entities, as
applicable) are currently used and are in reasonably good repair and operating
condition as currently operating in place in the Facilities (subject to normal
wear and tear).
3.29        Financial Statements. Attached as Section 3.29 of the Disclosure
Schedule are copies of (a) a reviewed consolidated balance sheet of Seller and
Subsidiaries and Affiliate as of June 30, 2012 and September 30, 2013 and a
reviewed consolidated statement of operations of Seller and Subsidiaries and
Affiliate for the year ended June 30, 2012 and the period from July 1, 2012
through September 30, 2013 (collectively, the “Reviewed Financial Statements”)
and (b) an internally prepared consolidated balance sheet




--------------------------------------------------------------------------------




of Seller and the Mexican Entities as of July 31, 2014 (the “Most Recent
Financial Statements Date”) and an internally prepared consolidated statement of
income and retained earnings of Seller and the Mexican Entities for the ten (10)
months then ended (collectively, the “Most Recent Financial Statements”, and
together with the Reviewed Financial Statements, collectively, the “Financial
Statements”). Except as set forth in the notes to the Financial Statements or in
Section 3.29 of the Disclosure Schedule, (i) the Reviewed Financial Statements
have been prepared in accordance with GAAP, as in effect on the date of such
Reviewed Financial Statements and consistently applied throughout the periods
covered thereby and (ii) the Financial Statements present fairly, in all
material respects, (A) the financial position of Seller and the Mexican Entities
as of the date thereof and (B) the results of the operations of Seller for such
period covered thereby.
3.30        Absence of Changes. Except as set forth in Section 3.30 of the
Disclosure Schedule or as required or contemplated by this Agreement or any
Related Agreement, since the Most Recent Financial Statements Date, (A) the
Seller and the Mexican Entities have conducted the Business only in the ordinary
and normal course consistent with prior practice in all material respects and
(B) none of the following have occurred relating to the Business, the
Facilities, the assets of the Mexican Entities or the Purchased Assets, as
applicable:
(a)any Material Adverse Effect;
(b)the payment of any obligation or liability of Seller or the Mexican Entities
relating to the Business (whether absolute, accrued, contingent or otherwise,
whether due or to become due) outside the ordinary course of business, other
than liabilities shown on the Most Recent Financial Statements or liabilities or
obligations incurred since the Most Recent Financial Statements Date in the
ordinary course of business consistent with prior practice;
(c)any Lien (other than a Permitted Lien) placed on the Purchased Assets or the
Facilities or the assets of the Mexican Entities;
(d)any sale or lease or other disposition of any of the Purchased Assets by
Seller, or the Mexican assets of the Mexican Entities by the Mexican Entities,
in each case, other than in the ordinary course of business;
(e)any cancellation or compromise of any debt or claim relating to the Business
by Seller and/or the Mexican Entities, or waiver or release of any right of
substantial value relating to the Business by Seller, in each case, which
cancellation, compromise, waiver or release would have a Material Adverse
Effect;
(f)receipt by Seller and/or the Mexican Entities of any written notice of
termination of any Permit, Environmental Permit or Acquired Contract or any
damage, destruction or loss (whether or not covered by insurance) or threat
thereof of any Purchased Assets, in each case which, individually or in the
aggregate, had or will have a Material Adverse Effect;
(g)institution or settlement (or agreement to settle) by Seller and/or the
Mexican Entities of any litigation, action or proceeding before any court or
governmental body relating to the Business, the Facility, the assets of the
Mexican Entities or the Purchased Assets, in each case, other than in the
ordinary course of business consistent with past practices;
(h)except as required by Applicable Law or any written contract or agreement to
which Seller and/or the Mexican Entities is a party (which contract or agreement
is disclosed herein or in the Disclosure Schedule), any (i) grant by Seller
and/or the Mexican Entities (or commitment by Seller and/or the Mexican Entities
to grant): (A) any material bonus or any material wage, salary or compensation
increase to any director, officer, employee, independent contractor or
consultant of Seller or the Mexican Entities, in each case other than in the
ordinary course of business consistent with past practice or (B) a material
increase of any benefit provided under any Benefit Plan, in each case other than
in the ordinary course of business consistent with past practice, (ii) adoption,
amendment or termination by Seller and/or the Mexican Entities of any Benefit
Plan, or (iii) entry into, amendment or termination by Seller and/or the Mexican
Entities of




--------------------------------------------------------------------------------




any employment agreement, deferred compensation arrangement, collective
bargaining agreement or other similar arrangement with any of its current
directors, officers, employees, independent contractors or consultants, in each
case other than (x) in the ordinary course of business consistent with past
practices or (y) for any at-will employment arrangements or other arrangements
that may be terminated at any time by Seller and/or the Mexican Entities;
(i)any entry by Seller and the Mexican Entities into any contracts with any
Affiliates of Seller, except as disclosed herein or in the Disclosure Schedule
or done in the ordinary course of business; or
(j)any grant of a license or sublicense by Seller and/or the Mexican Entities of
any rights of Seller and/or the Mexican Entities under or with respect to any
Intellectual Property Rights other than in the ordinary course of business.
3.31        Inventory. To the Knowledge of Seller, (a) none of the Acquired
Inventories or inventories of the Mexican Entities are obsolete, (b) all of the
Acquired Inventories or inventories of the Mexican Entities consists of a
quality usable in all material respects in the ordinary and usual course of the
Business, in each case subject to reserves for inventory write-downs set forth
in the Most Recent Financial Statements or booked or accrued in the ordinary
course of business and (c) all of the Acquired Inventories or inventories of the
Mexican Entities meet, in all material respects, any and all Applicable Laws. To
the Knowledge of Seller, all finished goods inventories included in the
Purchased Assets and/or owned by the Mexican Entities (i) are free of any
material defect or other material deficiency and (ii) meet, in all material
respects, (A) all required specifications of the applicable customers of Seller
and/or the Mexican Entities and (B) any federal, state, foreign and local code
standards, if applicable, for such finished goods inventories included in the
Purchased Assets or owned by the Mexican Entities.
3.32        Work-In-Process. Except as set forth in Section 3.32 of the
Disclosure Schedule, to the Knowledge of Seller, Seller’s and the Mexican
Entities’ work-in-process included in the Purchased Assets or owned by the
Mexican Entities and related to Open Customer Orders are capable generally of
being processed or finished at ordinary costs in all material respects and
pursuant to applicable purchase order terms and conditions and all commitments
related thereto, in each case, in all material respects.
3.33        Receivables. Except as set forth in Section 3.33 of the Disclosure
Schedule, all Receivables included in the Purchased Assets (or accounts
receivable owned by the Mexican Entities) and transferred hereunder including
those identified in Section 2.1(l) of the Disclosure Schedule, due or accruing
to the Seller (or the Mexican Entities, as applicable) in connection with the
Business (a) are, to the Knowledge of Seller, (i) bona fide and (ii) collectible
without set-off or counterclaim, and (b) to the Knowledge of Seller, have been
generated by Seller or the Mexican Entities, as applicable, in the ordinary
course of business; provided, however, that there is no guaranty or assurance
that any Receivables (or accounts receivable owned by the Mexican Entities) will
actually be collected.
3.34        Computer System. Unless otherwise set forth in a Transition Services
Agreement between Purchaser and Seller as of the Closing Date, the computer
system(s) utilized by the Seller for the Business are included in the Purchased
Assets.
ARTICLE I



ARTICLE IIREPRESENTATIONS AND WARRANTIES OF PURCHASER
Purchaser hereby represents and warrants to Seller and Radar Mexican that as of
the Closing Date:
4.1        Due Incorporation. Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Michigan with all requisite power and authority to own and operate its assets
and properties as they are now being owned and operated.




--------------------------------------------------------------------------------




4.2        Due Authorization. Purchaser has full power and authority to enter
into this Agreement and its Related Agreements and to consummate the
transactions contemplated hereby and thereby. The execution, delivery and
performance by Purchaser of this Agreement and its Related Agreements have been
duly authorized by all necessary action of Purchaser. Purchaser has duly and
validly executed and delivered this Agreement and has duly and validly executed
and delivered (or prior to or at the Closing will duly and validly execute and
deliver) its Related Agreements. This Agreement constitutes the legal, valid and
binding obligation of Purchaser and its Related Agreements, upon execution and
delivery by Purchaser will constitute legal, valid and binding obligations of
Purchaser, in each case enforceable in accordance with their respective terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws in effect which affect
the enforcement of creditors’ rights generally and by equitable principles.
4.3        Consents and Approvals; No Violations. The execution, delivery and
performance by Purchaser of this Agreement and its Related Agreements and the
consummation of the transactions contemplated hereby and thereby will not (i)
violate any applicable law, rule or regulation or any regulation, order, writ,
injunction, decree, statute, treaty or rule of any Governmental Authority
applicable to Purchaser or any of its assets or properties; (ii) require any
filing or registration by Purchaser with, or consent or approval with respect to
Purchaser of, any Governmental Authority or other Person; (iii) violate or
conflict with or result in a breach or default (or an event which, with notice
or lapse of time or both, would constitute a default) under any contract to
which Purchaser is a party or by which Purchaser or any of its assets or
properties are bound; or (iv) violate or conflict with the certificate of
incorporation or formation or by-laws or operating agreement (or similar
organizational documents) of Purchaser, except where any such filing,
registration, consent or approval, if not made or obtained, or any such
violation, conflict, breach or default, would not (A) have a material adverse
effect on Purchaser or its ability to perform its obligations under this
Agreement or the Related Agreements, (B) prevent, enjoin or otherwise delay the
transactions contemplated by this Agreement or the Related Agreements, or
(C) result in any liability or obligation of Seller or Radar Mexican or result
in any Loss or damage to Seller or Radar Mexican. No consent, approval or
authorization of, or declaration, filing or registration with, or notice to, any
Governmental Authority is required in connection with the execution, delivery
and performance by Purchaser of this Agreement and its Related Agreements and
the consummation of the transactions contemplated hereby and thereby.
4.4        Available Funds. Purchaser has sufficient cash resources on hand in
an aggregate amount sufficient to pay in cash any and all amounts required to be
paid by it pursuant to this Agreement and the Related Agreements, including the
Purchase Price and all fees and expenses related to the transactions
contemplated by this Agreement and the Related Agreements to be paid by
Purchaser.
4.5        Brokers and Finders. No agent, broker, investment banker, financial
advisor or other firm or Person is entitled to any brokerage, finder’s,
financial advisor’s or other similar fee or commission for which Seller, Radar
Mexican or any of their respective Affiliates could become liable in connection
with the transactions contemplated by this Agreement as a result of any action
taken by or on behalf of Purchaser, Purchaser’s Nominee or any of their
respective Affiliates.
4.6        Legal Proceedings. There is no claim, charge, complaint, action,
suit, proceeding or hearing of or in any court or quasi-judicial or
administrative agency of any federal, state, local, or foreign jurisdiction
pending, or to the knowledge of Purchaser, threatened against or by Purchaser,
Purchaser’s Nominee or any Affiliate of Purchaser or Purchaser’s Nominee that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement or the Related Agreements.
4.7        No Other Representations or Warranties. Except for the
representations and warranties expressly set forth in Article III, neither the
Seller nor Radar Mexican nor any of their respective Affiliates,




--------------------------------------------------------------------------------




officers, directors, employees, agents, advisors, counsel or representatives nor
any Person acting on behalf of any of the foregoing makes or has made any other
express or any implied or oral representation or warranty (a) to Purchaser,
Purchaser’s Nominee or any of their respective Affiliates, officers, directors,
managers, members, employees, agents, advisors, counsel or representatives (or
any other Purchaser Indemnified Party) or (b) upon which Purchaser, Purchaser’s
Nominee or any of their respective Affiliates, officers, directors, managers,
members, employees, agents, advisors, counsel or representatives (or any other
Purchaser Indemnified Party) has relied. Without limiting the generality of the
foregoing, neither the Seller, Radar Mexican nor any of their respective
Affiliates, officers, directors, employees, agents, advisors, counsel or
representatives nor any other Person shall have or be subject to any liability
or obligation to Purchaser, Purchaser’s Nominee or any of their respective
Affiliates, officers, directors, managers, members, employees, agents, advisors,
counsel or representatives or any other Person (including any other Purchaser
Indemnified Party) resulting from the distribution to or use by any of them of
(i) any of the information provided or made available to Purchaser, Purchaser’s
Nominee or any of their respective Affiliates, officers, directors, managers,
members, employees, agents, advisors, counsel or representatives or any other
Person (including any other Purchaser Indemnified Party), including any
information, documents or material made available in any data room, management
presentations or in any other form in expectation of or in any way relating to
this Agreement, any Related Agreement or the transactions contemplated hereby or
thereby, at any time (whether prior to, on or after the execution of this
Agreement) or (ii) any projections, forecasts, estimates, plans or budgets of
future revenues, profitability, expenses or expenditures, future results of
operations (or any component thereof), future cash flows (or any component
thereof), future financial condition (or any component thereof) or future
success (or any component thereof) of the Seller, Radar Mexican, either of the
Mexican Entities (or any assets, liabilities or operations of either of the
Mexican Entities), the Business, any of the Purchased Assets, any of the
Facilities, or any of the Assumed Liabilities heretofore or hereafter delivered
to or made available to Purchaser, Purchaser’s Nominee or any of their
respective Affiliates, officers, directors, managers, members, employees,
agents, advisors, counsel or representatives or any other Person (including any
other Purchaser Indemnified Party), except to the extent such information is
expressly set forth in Article III.
ARTICLE 5


COVENANTS
5.1        Preservation of Records; Post-Closing Access and Cooperation.
(a)For a period of seven (7) years after the Closing Date or such other period
(if longer) required by Applicable Law, Purchaser shall preserve and retain, all
corporate, accounting, legal, auditing, human resources and other books and
records in its possession (including any documents relating to any governmental
or non-governmental claims, actions, suits, proceedings or investigations)
relating to the Business, the Purchased Assets or the Mexican Entities prior to
the Closing Date.
(b)Purchaser shall, after the Closing Date, afford promptly to Seller and its
representatives reasonable access during normal business hours to the offices,
Facilities, books, records, officers and employees of (or relating to) the
Business, the Purchased Assets or the Mexican Entities to the extent and for a
purpose reasonably requested by Seller.
5.2        Employees and Benefits.
(c)Offers of Employment. Seller shall terminate the employment of Employees as
follows: (x) the Employees who are subject to the Collective Bargaining
Agreement, immediately prior to the Closing, and (y) all other Employees who are
employees of the Seller classified as a leased employee under the Transition
Services Agreement (“Leased Employees”) on the close of business on December 31,
2014 (such




--------------------------------------------------------------------------------




Employees described in (x) and (y) are referred to as the “Subject Employees”).
Purchaser shall (i) on October 1, 2014 immediately employ the Subject Employees
who are subject to the Collective Bargaining Agreement (the “Union Employees”)
on the terms and conditions set forth in such agreement, and assume the Assumed
Union Benefit Plans applicable to such Union Employees, and (ii) at least two
(2) Business Days prior to December 31, 2014 (the “Leased Employee Termination
Date”), unless otherwise agreed to by the Seller and the Purchaser before or
after the Closing Date, extend a written offer of employment to be effective on
the Leased Employee Termination Date to each of the Leased Employees who is an
employee of the Seller and then being leased by the Purchaser from the Seller
under the Transition Services Agreement at a level and with responsibilities
that, as determined exclusively by the Purchaser, are substantially commensurate
with their employment with Seller and at a wage or salary and other compensation
substantially similar to the respective wages or salaries and other compensation
specified for such Leased Employees on Section 3.16(a) of the Disclosure
Schedule. The Union Employees, the Leased Employees who hereafter are extended
and accept offers of employment with Purchaser after the Closing Date on the
Leased Employee Termination Date, and the two Management Employees are referred
to as “Hired Employees.” Nothing in this section guarantees such Hired
Employee’s employment with the Purchaser for any period of time except as
hereinafter provided in Section 5.2(b) below, or if hired by Purchaser, alters a
Hired Employee’s status as an at will employee, except as provided in the
Collective Bargaining Agreement or the Employment Offers. Except as specifically
provided herein or in the Transition Services Agreement, Purchaser shall not be
liable for any of Seller’s liabilities or obligations to Seller’s employees
(including the Employees) or arising as a result of any termination of such
Seller’s employees, including but not limited to wages, bonuses, benefits,
retirement, commissions, deferred compensation or stay on payments including
those that have accrued prior to the Closing or the Leased Employee Termination
Date, as applicable.
(d)Purchaser Pay and Benefits. With respect to the Hired Employees who are not
Union Employees or Management Employees, for thirty (30) days following the
Leased Employee Termination Date, Purchaser shall provide (i) to each such Hired
Employee salary or wages, as provided above and (ii) to such Hired Employees
generally, employee benefits that are substantially similar, as determined in
good faith by Purchaser, in the aggregate, to those provided to such Hired
Employees immediately prior to the Leased Employee Termination Date and, in all
events, in compliance with all requirements of Applicable Law. Upon the Leased
Employee Termination Date, the Purchaser agrees that the Leased Employees who
become the Hired Employees shall be eligible immediately to commence
participation in the employee benefit plans and compensation programs and
policies of Purchaser, including but not limited to the group health plan of the
Purchaser (collectively, the “Purchaser Benefit Plans”), without regard to any
eligibility period or waiting period. Without limiting the foregoing, Purchaser
shall take the following actions: (i) upon the Leased Employee Termination Date
provide all Leased Employees who become Hired Employees health care coverage
substantially similar as reasonably determined by the Purchaser in its sole but
reasonable discretion to the coverage currently provided to such Leased
Employees; (ii) if permitted under Purchaser’s health care plans and provided
applicable documentation is received from the Seller and/or the Leased Employees
provide each Leased Employee who becomes a Hired Employee, with credit under any
Purchaser health care plans for any co-payments and deductibles paid by each
Leased Employee under any Seller health care plan prior to the Leased Employee
Termination Date for the plan year in which the Leased Employee Termination Date
occurs for purposes of satisfying any applicable deductible, co-payment,
co-insurance or any other out-of-pocket requirements under the Purchaser’s
health care plans; and (iii) for all purposes (other than for purposes of
benefit accruals under any defined benefit pension plan) under the Purchaser
Benefit Plans, and if permitted under Purchaser Benefit Plans, treat all service
by the Leased Employees who become Hired Employees, as service with Purchaser
and its Affiliates.
(e)Liabilities for Employees. After Closing (for the Union Employees) and after
the Leased Employee Termination Date (for the Leased Employees), Purchaser shall
be responsible for any and all notices, liabilities, costs, payments and
expenses arising from any action by Purchaser or the Purchaser’s operation of
the Business (including breach of contract, defamation or retaliatory discharge)
regarding any




--------------------------------------------------------------------------------




Hired Employee including any such liability (i) under any Applicable Law, rule
or regulation that relates to employees, employee benefit matters or labor
matters, or (ii) for dismissal, wrongful termination or constructive dismissal
or termination, or severance pay or other termination pay. Except as otherwise
provided herein and subject to the Transition Services Agreement, Seller shall
be responsible for all of the above arising from any action or inaction by
Seller or the Seller’s operation of the Business regarding any of its Employees
including the Subject Employees for any period on or before the Closing Date and
for Leased Employees for any period on or before the Leased Employee Termination
Date.
(f)401(k) Plan Rollovers. Purchaser shall take all reasonable action necessary
to permit Purchaser’s tax-qualified employee savings plan(s) maintained in the
United States to accept rollover contributions of “eligible rollover
distributions” (within the meaning of Section 402(c)(4) of the Code) from the
Seller’s qualified retirement plan(s).
(g)Liabilities for Benefits. Except as (i) provided for in the Transition
Services Agreement, (ii) specifically provided in Section 2.3 or this Section
5.2 or (iii) included in the Assumed Liabilities, Seller shall retain all, and
Purchaser shall not assume and shall not be deemed to have assumed any liability
or responsibility for obligations under, with respect to or arising in
connection with any of Seller’s Benefit Plans. Purchaser shall have all, and
Seller shall not assume and shall not be deemed to have assumed any liability or
responsibility for obligations under any Purchaser Benefit Plans.
(h)Flexible Spending Accounts. With respect to each Leased Employee who becomes
a Hired Employee who participates in a health care or dependent care flexible
spending account of Seller (the “Seller Non-Union FSA”) and whose contributions
to such Seller FSA for the current plan year through the Leased Employee
Termination Date exceed the reimbursements made under the Seller’s Non-Union FSA
through the Leased Employee Termination Date, during the period beginning on the
Leased Employee Termination Date and ending on the last day of the plan year in
which the Leased Employee Termination Date occurs, Purchaser shall or shall
cause its Affiliates, as the case may be, to (i) maintain health care, limited
purpose healthcare spending and dependent care flexible spending accounts
established under Section 125 of the Code (the “Purchaser Non-Union FSA”), (ii)
permit such Leased Employee who becomes a Hired Employee to participate in the
Purchaser Non-Union FSA to the extent coverage under such Purchaser Non-Union
FSA replaces coverage under a corresponding Seller Benefit Plan in which such
Non-Union Hired Employee participated immediately before the replacement, (iii)
provided such amounts are transferred to Purchaser credit such Leased Employee
who becomes a Hired Employee under the Purchaser Non-Union FSA immediately
following the applicable transfer date with amounts available for reimbursement
equal to such amounts as were transferred and credited under the Seller
Non-Union FSA with respect to such person immediately prior to the applicable
transfer date , (iv) give effect under the Purchaser Non-Union FSA to any
elections made by such Leased Employees who become Hired Employees with respect
to the Seller Non-Union FSA for the year in which the applicable transfer date
occurs, and (v) reimburse from the Purchaser Non-Union FSA all eligible
expenses, if any, incurred during the plan year (or portion thereof) that the
Leased Employee who becomes a Hired Employee was a participant in the Seller
Non-Union FSA. As soon as reasonably practicable following the Leased Employee
Termination Date, the Seller shall provide to the Purchaser a payment equal to
the excess of (x) the aggregate employee contributions made by the Leased
Employee who becomes a Hired Employee under the Seller Non-Union FSA as of the
Leased Employee Termination Date made during the year in which the Leased
Employee Termination Date occurs and (y) the aggregate employee reimbursements
under the Seller Non-Union FSA with respect to such Leased Employees who become
Hired Employees as of the Leased Employee Termination Date made during the year
in which the Leased Employee Termination Date occurs, in each case with respect
to Leased Employees who become Hired Employees for the applicable plan year. The
parties hereto agree to make reasonable, good faith efforts to implement the
provisions of this Section 5.2(f) to take into account the complexity of
transferring flexible spending accounts and discrepancies related thereto.
(i)COBRA Obligations. Seller shall terminate its group health plans on the
Leased Employee Termination Date. Accordingly, Purchaser shall be responsible
for the provision of group health plan




--------------------------------------------------------------------------------




continuation coverage after the Leased Employee Termination Date with respect to
each Person who is an M&A qualified beneficiary of the Seller within the meaning
of Treasury Regulation Section 54.4980B-9, Q&A-4. Subject to the Transition
Services Agreement, except for claims incurred under the Assumed Union Benefit
Plans and except as provided in Section 5.2(f) above, claims incurred under the
Seller’s group health plans on or prior to, as applicable, the Closing Date or
the Leased Employee Termination Date as related to the type of Employee (union
vs. non-union), shall remain the obligation of the Seller Benefit Plans.
(j)Accrued Paid Time Off. As of Closing, the Purchaser shall assume and be
solely responsible for any and all accrued and unpaid vacation, holidays or paid
time-off (collectively, the “Accrued Union PTO”) to which the Union Employees
are entitled with respect to all periods of service up to and including the
Closing Date under the policies and practices of the Seller or its Affiliates.
Purchaser shall permit the Union Employees to use the Accrued Union PTO in
accordance with the terms of the Collective Bargaining Agreement, if applicable,
and otherwise in accordance with the terms of the Purchaser’s policies and
practices; provided that such Accrued Union PTO shall in all events be paid in
full to each Union Employee at termination of employment or such other earlier
time designated by the Purchaser to the extent unused. Subject to the Transition
Services Agreement, as of the Leased Employee Termination Date, the Purchaser
shall assume and be solely responsible for any and all liability or obligation
to pay the accrued and unpaid vacation, holidays and paid time-off of all Leased
Employees up to and including the Leased Employee Termination Date under the
policies and practices of the Seller.
(k)WARN Obligations. In any termination or layoff of any Hired Employee by
Purchaser after the Closing, Purchaser will comply fully, if applicable, with
the WARN Act and all other applicable foreign, Federal, state and local laws,
including those prohibiting discrimination and requiring notice to employees.
Purchaser shall not at any time prior to ninety (90) days after the Closing
Date, effectuate a “plant closing” or “mass layoff” as those terms are defined
in the WARN Act affecting in whole or in part any Facility, site of employment,
operating unit or employee of the Business without complying fully with the
requirements of the WARN Act. Purchaser will bear the cost of compliance with
(or failure to comply with) any such laws, rules or regulations after the
Closing Date and related to Hired Employees. Seller will bear the cost of
compliance with (or failure to comply with) the WARN Act with respect to any
terminations of any Union Employee occurring on or prior to the Closing Date and
with respect to terminations of any Leased Employee occurring on or prior to the
Leased Employee Termination Date. Notwithstanding the above, no plant closing,
reduction in operations, permanent or temporary shutdown of a single site of
employment or mass lay off by Purchaser (as defined by the WARN Act) with
respect to the Facilities or the Business acquired hereunder are contemplated by
the Purchaser from the date after the Leased Employee Termination Date through
the ninetieth (90th) day after the Leased Employee Termination Date.
(l)Welfare Plans. Except with respect to the Assumed Union Benefit Plans or as
set forth in the Transition Services Agreement, Seller’s Benefits Plans shall be
liable for any and all claims for benefits by Seller’s Employees, inactive
employees or former employees (or any dependent or beneficiary thereof) for
covered expenses incurred on or prior to the Closing Date and for all Leased
Employees through the Leased Employee Termination Date. The Purchaser Benefit
Plans shall be liable for any and all claims for benefits by the Hired Employees
upon hiring of such Leased Employees by the Purchaser (or any dependent or
beneficiary thereof) for covered expenses incurred on and after the Leased
Employee Termination Date, except as provided in Section 5.2(f) above. For
purposes hereof, a claim is incurred (i) with respect to a health care plan,
when the service or supply is provided, and (ii) with respect to a disability
plan, when the person is unable to work due to the disability.
(m)Non-Qualified Retirement, Deferred Compensation Plans and Severance Plans.
Except as specifically provided herein or in the Transition Services Agreement,
Purchaser is not assuming any liabilities or obligations of Seller for any
retirement benefits or disability benefits to Seller’s Employees, inactive
employees or former employees, whether or not applicable to the Benefit Plans or
any other benefit programs and agreements of Seller. Purchaser is not assuming
any liabilities or obligations of Seller for severance




--------------------------------------------------------------------------------




benefits to Seller’s Employees who are terminated on or after the Closing Date;
except as provided in Section 5.2(c) above or as specifically provided herein or
in the Transition Services Agreement.
(n)Vacation, Sick Leave and Paid Time Off Plans (collectively the “PTO Plans”).
Except as provided in Section 5.2(h) or in the Transition Services Agreement,
Purchaser is not assuming any liabilities or obligation under any Seller PTO
Plans. Except as provided in Section 5.2(h) or in the Transition Services
Agreement, Seller’s PTO Plans shall be liable for any and all claims for
benefits by Seller’s Employees, inactive employees or former employees for paid
time taken on, prior to, or after the Closing Date and Purchaser’s PTO Plans
shall be liable for any and all claims for benefits by Hired Employees hired by
Purchaser for paid time taken after the hiring of such former employees after
the Closing Date.
(o)Workers’ Compensation. Subject to the Transition Services Agreement, through
the Leased Employee Termination Date, Seller’s workers’ compensation plans
and/or programs shall be liable for any and all covered claims for workers’
compensation benefits owed to the Leased Employees to the extent such claims are
for injuries that occurred or diseases that are attributable to events
applicable on or prior to the Leased Employee Termination Date, as applicable to
such Leased Employee (the “Pre-Closing Workers Compensation Liabilities”). After
the Leased Employee Termination Date, the Purchaser shall be responsible and
liable for the Pre-Closing Workers Compensation Liabilities and the Purchaser’s
workers’ compensation plans or programs shall be liable for any and all covered
claims for workers’ compensation benefits by Hired Employees to the extent such
claims are for injuries that occurred or diseases that are attributable solely
to events after the hiring of such former employees and their employment with
the Purchaser after the Closing Date. After the Closing, Purchaser shall be
responsible and liable for any and all covered claims for workers’ compensation
benefits owed to Union Employees or inactive or former employees of Seller to
the extent such claims are for injuries that occurred or diseases that are
attributable to events occurring or applicable on or prior to the Closing Date.
Section 5.2(m) of the Disclosure Schedule is a list of all of Seller’s
Employees, inactive employees and former employees of Seller who filed for
workers’ compensation benefits which are still active or any and all persons who
have filed applications for workers’ compensation benefits which have not been
concluded as of the Closing Date. Within thirty (30) days of the Closing Date,
Purchaser shall replace the Seller LOC with a letter of credit that is supported
by $250,000 of the amount in the Indemnity Escrow Account; provided that (A) if
such letter of credit is terminated or replaced prior to September 30, 2016,
then such $250,000 shall be deposited back into the Indemnity Escrow Account (so
long as the Indemnity Escrow Account is still in place) within one (1) Business
Day of the date such letter of credit is terminated or replaced and/or (B) if
such letter of credit is terminated or replaced on or after September 30, 2016
(or such earlier date on which the Indemnity Escrow Account is no longer in
place), then such $250,000 shall be paid by Purchaser to Seller (by wire
transfer of immediately available funds to an account designated in writing by
Seller) within one (1) Business Day of the date such letter of credit is
terminated or replaced. Purchaser shall use commercially reasonable efforts to
assist Seller in releasing (to Seller) all of the cash collateral or other
amounts securing the Seller LOC.
5.3        Confidentiality.
(p)General. Pursuant to the terms of this Agreement, Purchaser and Seller (in
such capacity, the “Disclosing Party”) has disclosed and will be disclosing to
the other party hereto, and to its Affiliates and to their respective officers,
directors, employees, agents and/or representatives (in such capacity, the
“Receiving Party”) certain secret, confidential or proprietary data, trade
secrets, know-how, intellectual property and related information, including,
without limitation, operating methods and procedures, marketing, manufacturing,
distribution and sales methods and systems, sales figures, pricing policies and
price lists and other business information (“Confidential Information”). Subject
to the other terms and conditions of this Section 5.3, the Receiving Party
(i) shall make no use of any Confidential Information of the Disclosing Party
except in the exercise of its rights and the performance of its obligations set
forth in this Agreement or the Related Agreements, (ii) shall keep and hold as
confidential, and shall cause its officers, directors, employees, agents and
representatives to keep and hold as confidential, all Confidential Information




--------------------------------------------------------------------------------




of the Disclosing Party, and (iii) shall not disclose, and shall cause its
officers, directors, employees, agents and representatives not to disclose, any
Confidential Information of the Disclosing Party. Confidential Information
disclosed by the Disclosing Party shall remain the sole and absolute property of
the Disclosing Party, subject to the rights granted in this Agreement or the
Related Agreements.
(q)Exceptions. The restrictions set forth in Section 5.3(a) above on the use and
disclosure of Confidential Information shall not apply to any information which
(i) is already known to the Receiving Party at the time of disclosure by the
Disclosing Party (other than Confidential Information which forms a part of the
Purchased Assets), as demonstrated by competent proof (other than as a result of
prior disclosure under any agreement between the parties hereto with respect to
confidentiality), (ii) is or becomes generally available to the public other
than through any act or omission of the Receiving Party in breach of this
Agreement or the Related Agreements or (iii) is acquired by the Receiving Party
from a third party who is not, directly or indirectly, under an obligation of
confidentiality to the Disclosing Party with respect to same. In addition,
nothing in this Section 5.3 shall be interpreted to limit the ability of either
party to use or disclose its own Confidential Information in any manner to any
other Person.
(r)Permitted Disclosures. It shall not be a breach of Section 5.3(a) if a
Receiving Party discloses Confidential Information of a Disclosing Party (i)
pursuant to a binding requirement of Applicable Law or a Governmental Authority,
or (ii) in a judicial, administrative, arbitration or court proceeding to
enforce such party’s rights under this Agreement. In such event, the Receiving
Party shall (A) provide the Disclosing Party with as much advance written notice
as possible of the required disclosure, (B) reasonably cooperate with the
Disclosing Party in any attempt to prevent or limit the disclosure, and (C)
limit disclosure, if any, to the specific purpose at issue.
(s)Confidential Terms. Each party acknowledges and agrees that the terms and
conditions of this Agreement shall be considered Confidential Information of
each party and shall be treated accordingly. Notwithstanding the foregoing, each
party acknowledges and agrees that the other may be required to disclose some or
all of the information included in this Agreement in order to comply with its
obligations under securities laws or the rules or regulations of any securities
exchange or market on which the disclosing party’s or its Affiliate’s stock is
traded. Provided any such hereinafter identified parties are advised of the
confidentiality provisions herein, nothing in this Section 5.3 shall prevent or
restrict a Receiving Party from disclosing any Confidential Information
(including the terms and conditions of this Agreement) to attorneys,
accountants, consultants, representatives or other professionals to the extent
necessary to obtain their services in connection with this Agreement, any of the
Related Agreements or the transactions contemplated hereby or thereby (including
in connection with the enforcement of any right or exercise of any remedy
relating to this Agreement, any of the Related Agreements or the transactions
contemplated hereby or thereby).
(t)Equitable Remedies. Each party specifically recognizes that any breach by it
of this Section 5.3 may cause irreparable injury to the other parties and that
actual damages may be difficult to ascertain, and in any event, may be
inadequate. Accordingly (and without limiting the availability of legal or
equitable, including injunctive, remedies under any other provisions of this
Agreement), each party agrees that in the event of any such breach, the other
parties shall be entitled to seek, by way of private litigation in the first
instance, injunctive relief and such other legal and equitable remedies as may
be available.
5.4        Public Announcements. Purchaser and Seller will consult with each
other before issuing any press release or otherwise making any public statements
or disclosures with respect to the transactions contemplated by this Agreement,
including the terms hereof, and no party shall, without the prior written
consent of the other party, issue any such press release or make any such public
statement, except as may be required by Applicable Law; provided that nothing in
this Agreement (including this Section 5.4 or Section 5.3) shall prevent or
restrict Seller, after the Closing, from making any announcement or disclosure
to, or communicating with, employees of Seller (including any announcement,
disclosure or communication with respect to the transactions contemplated by
this Agreement, including the terms hereof).




--------------------------------------------------------------------------------




5.5        Transfer Taxes. All federal, state, local, non-U.S. transfer, excise,
sales, use, value added, registration, stamp, recording, property and similar
Taxes or fees applicable to, imposed upon, or arising out of any transaction
contemplated by this Agreement shall be paid one-half by Purchaser and one-half
by Seller.
5.6        Non-Competition.
(a)    Subject to Section 5.6(c), for a period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date, Seller and all of its
shareholders covenant and agree that they shall not, directly or indirectly
within a seven hundred fifty (750) mile radius of any Facility (the “Territory”)
own, operate, construct or lease a facility that competes with the Business.
(b)    Subject to Section 5.6(c), for a period beginning on the Closing Date and
ending on the fifth (5th) anniversary of the Closing Date, Seller and all of its
shareholders covenant and agree that they shall not, within the Territory,
directly or indirectly sell or solicit the sale of the products or services sold
by the Business as of the Closing to any of the Customers identified in Section
3.24.
(c)    Nothing set forth in Sections 5.6(a) or 5.6(b) shall prohibit or restrict
Seller or any of its shareholders or any Affiliates of Seller or any of its
shareholders from (i) owning or holding not in excess of 5% in the aggregate of
any class of capital stock or other equity interests of any Person if such stock
or equity interest is publicly traded or listed on any national or regional
stock exchange or (ii) acquiring any Person (or any interest in any Person) that
does not derive a significant portion of its revenues (5% or above) from
activities that compete with the Business in the Territory.
(d)    If the restrictions set forth in Sections 5.6(a) and 5.6(b) above or any
part thereof should, for any reason whatsoever, be declared invalid by a court
of competent jurisdiction, the validity or enforceability of the remainder of
such restriction shall not thereby be adversely affected. Seller and its
shareholders agree that the foregoing territorial/market and time limitations
are reasonable and properly required for the adequate protection of the
Purchaser and the Business and that in the event that any such
territorial/market or time limitation is deemed to be unreasonable by a court of
competent jurisdiction, then Seller and its shareholders agree and submit to the
reduction of either said territorial/market or time limitation or both to such
an area, market or period as said court shall deem reasonable. In the event that
Seller or its shareholders should violate the aforementioned restrictive
covenants in Sections 5.6(a) or 5.6(b), then the time limitation thereof with
respect to such breaching party (but not any other party) shall be extended for
a period of time equal to the period of time during which such breach or
breaches shall have occurred; and in the event Purchaser be required to seek
relief from such breach from any court, board of arbitration or other tribunal,
then the covenant shall be extended with respect to such breaching party (but
not any other party) for a period of time equal to the pendency of such
proceedings, including all appeals.
(e)    The covenants not to compete and not solicit set forth in Sections 5.6(a)
and 5.6(b) are made in consideration of Purchaser and Seller undertaking their
respective obligations pursuant to this Agreement and for no further
consideration payable hereunder or otherwise.
5.7        Injunctive Relief. Seller and its shareholders acknowledge that the
restrictions contained in Section 5.6 are reasonable and necessary to protect
the legitimate interests of the Purchaser, and that any violations of any
provision of Section 5.6 will result in irreparable injury to Purchaser and
that, therefore, Purchaser shall be entitled to seek preliminary and permanent
injunctive relief for violations of Section 5.6 and to seek an equitable
accounting and payment to Purchaser of all earnings, profits and other benefits
arising from such violation of Section 5.6 (including payment to Purchaser of
Purchaser’s reasonable




--------------------------------------------------------------------------------




outside attorneys’ fees incurred in enforcing the provisions of Section 5.6),
which rights shall be cumulative and in addition to any other rights or remedies
to which the Purchaser may be entitled.
5.8        Name Change. Within one hundred eighty (180) days of the Closing
Date, and only if all corporate records of the Mexican Entities have been
delivered by Seller and Radar Mexican, Purchaser shall (and shall cause each of
the Mexican Entities to) change the name of each of the Mexican Entities to a
name that does not contain “Radar”.
5.9        Baseline Environmental Assessments. After the Closing the Purchaser
at its sole cost and expense may commission and pay for baseline environmental
assessments (“BEAs”) pursuant to and in compliance with Part 201 (Environmental
Remediation) of the Natural Resources and Environmental Protection Act, 1994 PA
451, as amended, (“NREPA”) and pursuant to and in further compliance with
Section 324.20101 et seq of the Michigan Natural Resources and Environmental
Protection Act, Public Act 451 of 1994 (“Part 201”) and any other Applicable
Laws, and/or asbestos surveys at any of the Facilities located in the state of
Michigan (“Michigan Facility” or collectively “Michigan Facilities”). Any BEA or
asbestos survey shall be conducted by PM Environmental, or such other
environmental consultant as is mutually agreed upon by Purchaser and Seller
(“Consultant”). Purchaser shall direct Consultant not to conduct any
investigation of subsurface soil or groundwater, surface water or indoor or
outdoor air (“Investigations”) at the Michigan Facilities except where in
Consultant’s best professional judgment such Investigations are either (1)
necessary to update an existing BEA related to a Michigan Facility; or (2)
specifically recommended by PM Environmental in the Environmental Reports in
connection with Recognized Environmental Conditions. In either case, Purchaser
shall cause its Consultant to use its best efforts to narrowly tailor such
Investigations to address such objectives. Purchaser shall provide Seller with a
scope of work at least ten (10) business days prior to commencing any
Investigations. Purchaser shall provide Seller with a draft of any BEA and all
attachments thereto at least ten (10) business days prior to Purchaser’s
intended submittal of the BEA to the MDEQ and shall allow Seller to provide
comments on the draft BEA prior to such submittal, such comments to be accepted
or rejected by the Purchaser in its good faith reasonable discretion.
Notwithstanding the foregoing, Purchaser shall, in good faith, consider Seller’s
reasonable comments and may incorporate such comments at its discretion into the
BEA. Purchaser shall provide Seller with a final copy of the BEA prior to
submittal to the MDEQ. Purchaser shall, upon Seller’s request, furnish Seller
with an updated list of any new Hazardous Substances used by Purchaser in
connection with its operations on or about the Facilities after the Closing.
Purchaser shall, upon Seller’s request, furnish Seller with copies of any draft
and final asbestos surveys conducted by Purchaser at any of the Michigan
Facilities.
5.10        Fisher Litigation. Purchaser and Seller shall work together in good
faith (in a commercially reasonable manner) to jointly defend and resolve the
Fisher Litigation in a commercially reasonable manner that minimizes both the
Fisher Assumed Liabilities and the Fisher Excluded Liabilities.
5.11        Tax Returns of the Mexican Entities. Purchaser shall file or cause
to be filed when due all Tax Returns of the Mexican Entities that are required
to be filed for taxable periods ending on or before the Closing Date. Seller
shall cooperate with Purchaser in connection with the preparation and execution
of such Tax Returns of the Mexican Entities and shall remit or cause to be
remitted to Purchaser any and all income Taxes shown as due on such Tax Returns
of the Mexican Entities to the extent (and only to the extent) that the amount
owed exceeds the amount of the VAT Tax receivable owed to the Mexican Entities.
Any Tax Return to be prepared pursuant to the provisions of this Section 5.11
shall be prepared in a manner consistent with practices followed in prior years
with respect to similar Tax Returns, except for changes required by changes in
any law, rule or regulation.
5.12    Written Off Receivables. Any receivables written off the books by the
Seller or any of the Affiliates on or before the Closing Date including but not
limited to those identified on Section 5.12 of the




--------------------------------------------------------------------------------




Disclosure Schedule, shall not be pursued by Seller or any of its Affiliates for
collection purposes or otherwise, and Purchaser shall retain any and all
recoveries related thereto.
5.13    Siess Severance. Purchaser shall pay Seller fifty percent (50%) of any
and all severance or other amounts owed by Seller to Brian Siess as a result of
the termination of the employment of Brian Siess with Seller (including any and
all severance or other amounts owed by Seller as a result of the termination of
the employment of Brian Siess with Seller pursuant to that certain Agreement,
dated November 16, 2005, between Seller and Brian Siess).
5.14    Palace Agreement. Purchaser shall pay Seller fifty percent (50%) of any
and all costs, fees or expenses owed by Seller pursuant to the Palace Agreement.
Purchaser and Seller shall work together in good faith and use commercially
reasonable efforts to terminate the Palace Agreement in a manner that minimizes
the costs, fees or expenses of Seller.
ARTICLE VI
[INTENTIONALLY OMITTED]


ARTICLE VII


[INTENTIONALLY OMITTED]


ARTICLE VIII


SURVIVAL AND REMEDY; INDEMNIFICATION


8.1        Survival.
(a)Except as provided in Section 8.1(b) below, (i) the representations and
warranties of Seller and Radar Mexican contained herein shall survive the
execution of this Agreement and the Closing Date for a period ending on the date
that is twenty-four (24) months after the Closing Date, at which time such
representations and warranties shall terminate and thereafter be of no force and
effect and (ii) the related agreements in this Article VIII to indemnify
Purchaser or the other Purchaser Indemnified Parties for breaches of or
inaccuracies in representations and warranties set forth herein shall survive
and continue for, and all indemnification claims with respect thereto, shall be
made on or prior to the date that is twenty-four (24) months after the Closing
Date; provided, however, that in the case of representations and warranties and
related indemnities for which an indemnification claim shall be pending as of
the date that is twenty-four (24) months after the Closing Date, such
indemnities shall survive with respect to such indemnification claim until the
final disposition thereof.


(b)(i) Notwithstanding the above, the representations and warranties of Seller
set forth in the following Sections of this Agreement shall survive until one
(1) day after the expiration of the applicable statute of limitations: Section
3.1 (Due Incorporation), Section 3.2 (Due Authorization), Section 3.6 (Title),
Section 3.7 (Taxes), Section 3.13 (Employee Benefits) and Section 3.21
(Fraudulent Conveyance) (the “Special Representations and Warranties”).
(ii) The representations and warranties of Purchaser contained herein shall
survive the execution of this Agreement and the Closing Date for a period of
twenty-four (24) months after the Closing.
(c)After the timeframes set forth in Sections 8.1(a) and 8.1(b) above, neither
Seller nor Radar Mexican nor Purchaser shall be under any obligation or
liability whatsoever (including pursuant to this




--------------------------------------------------------------------------------




Article VIII) with respect to any such representation or warranty. No Indemnitee
shall have any right to assert any claims against an Indemnitor with respect to
any Loss, cause of action or other claim to the extent it is (i) primarily a
possible or potential Loss, cause of action or claim that such Indemnitee
believes may be asserted rather than a Loss, cause of action or claim that has,
in fact, been asserted in writing or filed of record against such Indemnitee or
one of its Affiliates or paid or incurred by such Indemnitee or one of its
Affiliates or (ii) a Loss, cause of action or claim with respect to which an
Indemnitee or any of its Affiliates (or in the case of a Purchaser Indemnified
Party, any other Purchaser Indemnified Party) has taken action detrimental to
the Indemnitor (or caused action to be taken), without the consent of the
Indemnitor, to accelerate the time period in which such matter is asserted or
payable.


(d)The agreements of the Seller or Radar Mexican regarding the Excluded
Liabilities, or the breach or non-performance of or by Seller or Radar Mexican
of any agreement, covenant or obligation to be performed by Seller or Radar
Mexican which is contained in this Agreement, and the agreements of the
Purchaser regarding the Assumed Liabilities, or the breach or non-performance of
or by the Purchaser of any agreement, covenant or obligation to be performed by
the Purchaser which is contained in this Agreement, shall survive until the
expiration of the applicable statute of limitations.


8.2        Indemnification by Seller. Subject to the terms, conditions and
limitations set forth in this Article VIII, from and after the Closing, Seller
shall defend and indemnify Purchaser and its Affiliates, and each of their
respective officers, directors, partners, trustees, employees, stockholders,
representatives and agents (each, a “Purchaser Indemnified Party” and
collectively, the “Purchaser Indemnified Parties”), against, and agrees to hold
them harmless from, any and all Losses incurred or suffered by Purchaser or any
of the other Purchaser Indemnified Parties (or any combination thereof) arising
out of (a) any breach of or any inaccuracy in any representation or warranty
made by Seller or its Affiliates pursuant to Article III of this Agreement, (b)
any breach of or failure by Seller or its Affiliates to perform any agreement,
covenant or obligation of Seller set out in this Agreement, and (c) any and all
Excluded Liabilities. For the avoidance of doubt, the representations,
warranties and statements set forth in Article III shall be considered
representations and warranties and shall not be considered agreements, covenants
or obligations.
8.3        Indemnification by Purchaser. Purchaser shall defend and indemnify
Seller and its Affiliates, and each of their respective officers, directors,
partners, trustees, employees, stockholders, representatives and agents (each, a
“Seller Indemnified Party” and collectively, the “Seller Indemnified Parties”),
against, and agrees to hold them harmless from, any and all Losses incurred or
suffered by Seller or any of the other Seller Indemnified Parties (or any
combination thereof) arising out of (i) any breach of or any inaccuracy in any
representation or warranty made by Purchaser pursuant to Article IV of this
Agreement or any Related Agreement; (ii) any breach of or failure by Purchaser
to perform any agreement, covenant or obligation of Purchaser set out in this
Agreement; (iii) any and all Assumed Liabilities; (iv) any acts or omissions by
Purchaser and any obligations and liabilities in respect of the Purchaser after
the Closing; (v) subject to the representations and warranties herein, the
Collective Bargaining Agreement after the Closing (or as a result of or in
connection with the transactions contemplated by this Agreement or the Related
Agreements); and (vi) except as otherwise expressly mutually agreed to in
writing by the parties hereto, the termination of any employees of Seller (or
the hiring of any former employee of Seller) pursuant to this Agreement or in
connection with the transactions contemplated by this Agreement or the Related
Agreements.
8.4        Third-Party Claims. Except as otherwise provided in this Agreement,
the following procedures shall be applicable with respect to indemnification
pursuant to this Article VIII relating to or arising out of claims, actions or
demands by Governmental Authorities or other third parties. Promptly after
receipt by any Purchaser Indemnified Party or Seller Indemnified Party seeking
indemnification hereunder (the “Indemnitee”) of notice of the commencement of
any (or the discovery of any facts or conditions that




--------------------------------------------------------------------------------




could be reasonably expected to give rise to any) (a) Tax audit or proceeding
for the assessment of any Tax by any Taxing authority or any other proceeding
likely to result in the imposition of a liability or obligation for Taxes or (b)
any action or the assertion of any claim, demand, liability, obligation, Loss or
matter by a Governmental Authority or other third party (whether by legal
process or otherwise), against which claim, demand, liability, obligation, Loss
or matter an Indemnitor is, or may be, required under this Agreement to
indemnify such Indemnitee (a “Third Party Claim”), the Indemnitee will, if a
claim thereon is to be, or may be, made against the Indemnitor pursuant to this
Article VIII, promptly notify the Indemnitor in writing of the commencement or
assertion thereof, including the amount and specific factual and legal basis for
such Third Party Claim, and give the Indemnitor a copy of such Third Party
Claim, process and all legal pleadings and other written evidence thereof,
including copies of all written material relating thereto (and such notice shall
also specify the Section(s) of this Agreement upon which the Indemnitee is
relying in seeking such indemnification (including the representation, warranty,
agreement, covenant or obligation that has been breached or violated or that is
inaccurate)). The Indemnitor shall have, in all instances, the right to
participate in the defense of such Third Party Claim with its own counsel. The
Indemnitor shall have the right to assume and control the defense of such Third
Party Claim unless such Third Party Claim is reasonably likely to result in (a)
mandatory injunctions materially impacting the Indemnitee’s on-going operation
of the Business or its other businesses, or (b) liabilities which, taken with
other then-existing claims under this Article VIII, would not be fully
indemnified hereunder. The Indemnitor shall have twenty (20) days, after receipt
of written notice from the Indemnitee of such Third Party Claim to assume the
defense thereof. If the Indemnitor does assume such defense, it will, within
such twenty (20) days, so notify the Indemnitee and (a) the Indemnitor shall not
be liable to the Indemnitee (and the Indemnitee shall not be entitled to
indemnification or recovery) for legal expenses subsequently incurred by the
Indemnitee in connection with such Third Party Claim, (b) the Indemnitee shall
not, without the Indemnitor’s prior written consent, settle or compromise such
Third Party Claim, and (c) the Indemnitor shall control such defense, including
any settlement or compromise of such Third Party Claim. If the Indemnitor does
not assume such defense and so notifies the Indemnitee, or if the Indemnitor is
barred from assuming such defense pursuant to this Section 8.4, then the
Indemnitee shall have the right to assume such defense, subject to the
participation of the Indemnitor, as provided in this Section 8.4. In any case,
the Indemnitor and Indemnitee shall cooperate and assist each other in such
defense, and shall make available to the other all records, documents, employees
and information (written or otherwise) relevant to such defense. Prior to paying
any claim against which an Indemnitor is, or may be, obligated under this
Agreement to indemnify an Indemnitee, the Indemnitee must first supply the
Indemnitor with a copy of either a settlement approved in writing by Indemnitor
in advance or a final non-appealable court judgment or decree, or evidence of
assessment of Taxes or a similar final non-appealable action by a Taxing
authority, holding the Indemnitee liable on such claim or failing such final
non-appealable judgment or decree, must first receive the written approval of
the terms and conditions of such settlement from the Indemnitor which consent
shall not be unreasonably withheld. The Indemnitee shall not settle or
compromise a Third Party Claim without the prior written consent of the
Indemnitor; provided that the Indemnitor’s consent shall not be required for
settlements (a) which consist solely of non-monetary equitable remedies in
respect of the Indemnitee or its business, or (b) that result in payments by the
Indemnitee which, taken with other then existing claims under this Article VIII,
would not be subject to indemnification hereunder (and for any such Third Party
Claim which Purchaser or any other Purchaser Indemnified Party settles without
the prior written consent of the Seller, the Seller shall have no liability or
obligation with respect thereto); provided that any such payments (or the Losses
related thereto) shall not be aggregated or counted for purposes of determining
whether (A) the Threshold Amount has been reached or exceeded under
Section 8.6(a)(ii), (B) the Deductible Amount has been reached or exceeded under
Section 8.6(a)(iii) or (C) the Excluded Amount has been reached or exceeded
under Section 8.6(a)(vii). An Indemnitor shall have the authority to settle or
compromise any Third Party Claim for which it has assumed or conducted the
defense pursuant to this Section 8.4; provided, that an Indemnitor shall not
settle or compromise any such claim if such settlement or compromise would
result in a non-monetary injunction or other non-monetary equitable remedy in
respect




--------------------------------------------------------------------------------




of the Indemnitee or would result in liabilities which, taken together with
other existing claims under this Article VIII, would not be fully indemnified
hereunder; in each case, without the prior written consent of the Indemnitee,
which consent will not be unreasonably withheld, conditioned or delayed.
Notwithstanding anything to the contrary in this Agreement, if the Indemnitor is
not given the opportunity to assume and control the defense of a Third Party
Claim pursuant to this Section 8.4 (or the Indemnitee settles or compromises a
Third Party Claim (without the prior written consent of the Indemnitor) for
which the Indemnitor has assumed the defense), then such Indemnitor shall not
have any liability or obligation for (or relating to) such Third Party Claim
under this Article VIII and such Indemnitee shall not be entitled to
indemnification or recovery for such Third Party Claim under this Article VIII.
An Indemnitee shall have the right to employ its own counsel in any Third Party
Claim, but the fees and expenses of such counsel shall be at the expense of the
Indemnitee, unless (x) the employment of such counsel shall have been authorized
in writing by the Indemnitor in connection with the defense of such Third Party
Claim or (y) the Indemnitor shall not have assumed the defense, or shall be
barred from assuming the defense, of such Third Party Claim pursuant to this
Section 8.4; or (z) the Indemnitee obtained separate counsel due to a conflict
situation.
8.5        Procedure for Other Claims. In the event that any Indemnitee believes
that it is entitled to claim indemnification from an Indemnitor under this
Article VIII and such claim is not a Third Party Claim subject to Section 8.4,
the Indemnitee shall notify the Indemnitor in writing of such claim, the amount
or estimated amount thereof and the specific factual and legal basis for such
claim (which will be described in reasonable detail and shall include the
specific Section(s) of this Agreement upon which the Indemnitee is relying in
seeking such indemnification (including the representation, warranty, agreement,
covenant or obligation that has been breached or violated or that is inaccurate)
and copies of all written material supporting or relating to such claim). The
Indemnitor and Indemnitee will proceed, in good faith, to attempt to agree on
the amount (if any) of such indemnification claim. If they are unable to agree
on the amount of such indemnification claim within thirty (30) days after such
written notice, then the Indemnitee may attempt to pursue such remedies as may
be available to such Indemnitee for such claim on the terms and subject to the
provisions and limitations set forth in this Agreement.
8.6        Indemnification Limits.
(e)The rights of the Purchaser Indemnified Parties (and the liability or
obligation of the Seller) under this Article VIII (including Section 8.2) shall
be subject to the following limitations:
(i)the Purchaser Indemnified Parties’ right to seek indemnification or recovery
(or be held harmless) with respect to Losses under Section 8.2(a) (arising out
of any breach of or any inaccuracy in any representation or warranty made by
Seller or its Affiliates pursuant to Article III of this Agreement) shall be
limited solely to the amounts remaining in the Indemnity Escrow Account, and the
Seller shall have no liability or obligation to any Purchaser Indemnified Party
with respect to any such Losses other than by payments from the amounts
remaining in the Indemnity Escrow Account; provided that the limitation in this
Section 8.6(a)(i) shall not apply to any breach of the representations and
warranties in Section 3.2 (Due Authorization), Section 3.6 (Title), and Section
3.21 (Fraudulent Conveyance);
(ii)no Purchaser Indemnified Party shall have any right to indemnification or
recovery (or to be held harmless) for (and Seller shall have no liability or
obligation for) Losses under Section 8.2(a) (arising out of any breach of or any
inaccuracy in any representation or warranty made by Seller or its Affiliates
pursuant to Article III of this Agreement) for any individual item, or group of
items arising out of the same matter, condition or circumstance, where such
Losses for which any Purchaser Indemnified Party would otherwise be entitled to
indemnification or recovery are less than $10,000 (the “Threshold Amount”), at
which point the Purchaser Indemnified Parties shall be entitled, subject to the
other provisions, limitations and conditions of this Article VIII (including
Section 8.2




--------------------------------------------------------------------------------




and this Section 8.6), to seek indemnification for all Losses from Dollar One
pertaining to such claim; and no such Losses shall be aggregated or counted for
purposes of determining whether the Deductible Amount has been reached or
exceeded under Section 8.6(a)(iii) until such Losses exceed $100,000; provided
that the limitation in this Section 8.6(a)(ii) shall not apply to any breach of
the Special Representations and Warranties or Excluded Liabilities; provided
further that Losses with respect to any breach of or any inaccuracy in the
Special Representations and Warranties shall not be aggregated or counted for
purposes of determining whether (A) the Threshold Amount has been reached or
exceeded under this Section 8.6(a)(ii) or (B) the Deductible Amount has been
reached or exceeded under Section 8.6(a)(iii) for purposes of the other
representations and warranties hereunder;
(iii)no Purchaser Indemnified Party shall have any right to indemnification or
recovery (or to be held harmless) for (and Seller shall have no liability or
obligation for) Losses under Section 8.2(a) (arising out of any breach of or any
inaccuracy in any representation or warranty made by Seller or its Affiliates
pursuant to Article III of this Agreement) , unless and until the aggregate of
all such Losses for which the Purchaser Indemnified Parties would otherwise be
entitled to indemnification under Section 8.2(a) (arising out of any breach of
or any inaccuracy in any representation or warranty made by Seller or its
Affiliates pursuant to Article III of this Agreement) exceeds on a cumulative
basis an amount equal to $450,000 (the “Deductible Amount”), at which point the
Purchaser Indemnified Parties shall be entitled, subject to the other
provisions, limitations and conditions of this Article VIII (including
Section 8.2 and this Section 8.6), to seek indemnification for all such Losses
that are in excess of the Deductible Amount (but not the Losses up to the
Deductible Amount) up to the amount remaining in the Indemnity Escrow Account in
the case of Losses under Section 8.2(a), which is the maximum aggregate amount
of Losses that may be recovered by the Purchaser Indemnified Parties pursuant to
Section 8.2(a); provided that the limitation in this Section 8.6(a)(iii) shall
not apply to any breach of the Special Representations and Warranties or
Excluded Liabilities; provided further that Losses with respect to any breach of
or any inaccuracy in the Special Representations and Warranties shall not be
aggregated or counted for purposes of determining whether (A) the Threshold
Amount has been reached or exceeded under Section 8.6(a)(ii) or (B) the
Deductible Amount has been reached or exceeded under this Section 8.6(a)(iii)
for purposes of the other representations and warranties hereunder;
(iv)any indemnification or recovery by any Purchaser Indemnified Party with
respect to Losses under this Article VIII (including Section 8.2) shall first be
satisfied from the amounts remaining in the Indemnity Escrow Account (and Seller
shall have no liability or obligation under this Article VIII (including
Section 8.2) unless and until the amount of Losses for which the Purchaser
Indemnified Parties are entitled to indemnification pursuant to Section 8.2
exceeds the amounts remaining the Indemnity Escrow Account;
(v)Seller shall have no liability or obligation to any Purchaser Indemnified
Party or any other Person under this Agreement (including for any Losses under
Section 8.2) in excess of an amount equal to the cash portion of the Purchase
Price that the Seller actually receives pursuant to this Agreement; and
Purchaser will have no liability or obligation to any Seller Indemnified Party
or any other Person under this Agreement (including for any Loss under Section
8.3) in excess of the Purchase Price;
(vi)no Purchaser Indemnified Party shall have any right to indemnification or
recovery (or to be held harmless) for (and Seller shall have no liability or
obligation for) Losses under this Article VIII (including Section 8.2) (A) if
any Purchaser Indemnified Party had actual knowledge of the facts, circumstances
or matters giving rise to the applicable Loss, breach, inaccuracy, violation,
liability or matter on or prior to the Closing Date, (B) to the extent such
Losses would duplicate any amount included or taken into account in the
calculation or determination of the Closing Net Purchase Price (or the
Additional Purchase Price Amount or Purchase Price Reduction Amount), including
the amount of any reserve, provision or allowance (in the form of an accrued
liability or an offset to an




--------------------------------------------------------------------------------




asset or similar item) that was reflected or taken into account in the Closing
Balance Sheet or the calculation or determination of the Closing Net Purchase
Price (or the Additional Purchase Price Amount or Purchase Price Reduction
Amount, (C) arising out of or relating to any Contamination discovered or any
Environmental Claim arising as a result of any Investigations conducted by or at
the direction of Purchaser other than such Investigations which are (x) required
by Environmental Laws; (y) undertaken at the written direction of a Governmental
Authority; or (z) undertaken pursuant to and in compliance with Section 5.9 of
this Agreement, or (D) arising from or related to any Response Action conducted
to a cleanup standard more stringent than the least stringent applicable
industrial cleanup standard, taking into account restrictive use covenants and
engineering controls, permitted by Governmental Authorities; and no Losses
related to any of the foregoing shall be aggregated or counted for purposes of
determining whether (x) the Threshold Amount has been reached or exceeded under
Section 8.6(a)(ii), (y) the Deductible Amount has been reached or exceeded under
Section 8.6(a)(iii) or (z) the Excluded Amount has been reached or exceeded
under Section 8.6(a)(vii); and
(vii)no Purchaser Indemnified Party shall have any right to indemnification or
recovery (or to be held harmless) for (and Seller shall have no liability or
obligation for) Losses under Section 8.2(c) (arising out of any and all Excluded
Liabilities), unless and until the aggregate of all such Losses for which the
Purchaser Indemnified Parties would otherwise be entitled to indemnification
under Section 8.2(c) (arising out of any and all Excluded Liabilities) exceeds
on a cumulative basis an amount equal to $50,000 (the “Excluded Amount”), at
which point the Purchaser Indemnified Parties shall be entitled, subject to the
other provisions, limitations and conditions of this Article VIII (including
Section 8.2 and this Section 8.6), to seek indemnification for all such Losses
that are in excess of the Excluded Amount (but not the Losses up to the Excluded
Amount); provided that the limitation in this Section 8.6(a)(vii) shall not
apply to any Transaction Expenses, Chrysler Payables, bank debt, secured debt,
shareholder debt or non-working capital debt or liabilities; provided further
that Losses with respect to any Transaction Expenses, Chrysler Payables, bank
debt, secured debt, shareholder debt or non-working capital debt or liabilities
shall not be aggregated or counted for purposes of determining whether the
Excluded Amount has been reached or exceeded under this Section 8.6(a)(vii).


(f)Any amounts payable under Section 8.2 or Section 8.3 shall be treated by
Purchaser and Seller as an adjustment to the Purchase Price, unless otherwise
required by Applicable Law. The amount of any Losses under this Agreement
(including this Article VIII) shall be calculated after giving effect to (and
shall be reduced by) (i) any proceeds received or receivable from insurance
policies covering the damage, Loss, liability, matter or expense that is the
subject to the claim for indemnity, (ii) any proceeds received from third
parties, through indemnification, counterclaim, reimbursement arrangement,
contract or otherwise in compensation for or relating to the subject matter of
an indemnification claim by such Indemnitee (such arrangements referenced in
clauses (i) through (ii) in this Section 8.6(b), collectively, “Alternative
Arrangements”), and (iii) the Tax Advantage to the Indemnitee resulting from, or
as a consequence of, the damage, Loss, liability or expense that is the subject
of the indemnity.


(g)Purchaser and each of the other Purchaser Indemnified Parties shall utilize
its commercially reasonable efforts, consistent with normal practices and
policies and good commercial practice, to mitigate any amounts payable under
this Article VIII (including Section 8.2), including pursuing any and all other
rights and remedies to (i) collect any proceeds pursuant to Alternative
Arrangements covering the Loss that is the subject to the claim for indemnity
and (ii) obtain the Tax Advantage to the Indemnitee resulting from the Loss that
is the subject of the indemnity. If any such proceeds, benefits or recoveries
are received by Purchaser or any other Purchaser Indemnified Party with respect
to any Losses after Purchaser or any other Purchaser Indemnified Party has
received any indemnification payments from Seller, Purchaser shall promptly, but
in any event no later than ten (10) Business Days after the receipt, realization
or recovery of




--------------------------------------------------------------------------------




such proceeds, benefits or recoveries, pay such proceeds, benefits or recoveries
to Seller. Upon making a payment to Purchaser or any other Purchaser Indemnified
Party in respect of any Losses, Seller will, to the extent of such payment, be
subrogated to all rights of Purchaser (or other Purchaser Indemnified Party)
pursuant to Alternative Arrangements or against any third party in respect of
the Losses to which such payment relates. Purchaser and each other Purchaser
Indemnified Party shall execute upon request all instruments reasonably
necessary to evidence or further perfect such subrogation rights. Each party
hereby waives any subrogation rights that its insurer may have with respect to
any indemnifiable Losses.


8.7        Exclusive Remedy. Subject to all Applicable Laws and/or Governmental
Authorities, which shall continue to apply after the Closing, from and after the
Closing, the indemnification provisions of this Article VIII shall be the sole
and exclusive remedy with respect to any and all claims, damages or Losses
arising out of or relating to this Agreement, the negotiation and execution of
this Agreement or any contract or document (other than the Real Property Leases,
the Transition Services Agreement or the Employment Offers) entered into
pursuant to this Agreement (except to the extent otherwise expressly set forth
therein), the performance by the parties hereto of this Agreement or any such
contract or Purchaser’s (or Purchaser’s Nominee’s) investigation of the Seller,
Radar Mexican, either of the Mexican Entities (or the assets, liabilities or
operations of either of the Mexican Entities), the Business, the Purchased
Assets, the Facilities or the Assumed Liabilities, and no other remedy shall be
had pursuant to any contract, misrepresentation, strict liability or tort theory
or otherwise by any party hereto (or any Purchaser Indemnified Party) or its
officers, directors, employees, agents, Affiliates, attorneys, consultants,
insurers, successors and assigns. In addition to the foregoing, but subject to
all Applicable Laws, and Governmental Authorities, the amount of indemnification
obligations of the Seller set forth in this Article VIII shall be the maximum
amount of indemnification obligations of Seller or Radar Mexican or any of their
respective Affiliates, officers, directors, partners, trustees, employees,
stockholders, representatives or agents arising in connection with this
Agreement or the transactions contemplated by this Agreement (including the
negotiation and execution of this Agreement or any contract or document entered
into pursuant to this Agreement (except to the extent otherwise expressly set
forth therein), the performance by the parties hereto of this Agreement or any
such contract or Purchaser’s (or Purchaser’s Nominee’s) investigation of the
Seller, Radar Mexican, either of the Mexican Entities (or the assets,
liabilities or operations of either of the Mexican Entities), the Business, the
Purchased Assets, the Facilities or the Assumed Liabilities), and Purchaser or
Purchaser’s Nominee (or any Purchaser Indemnified Party) shall not be entitled
to a rescission of this Agreement (or any related contracts or agreements) or
any further indemnification rights or claims of any nature whatsoever, all of
which are hereby expressly waived by Purchaser and Purchase’s Nominee (and each
Purchaser Indemnified Party) to the fullest extent permitted under Applicable
Law. The Purchaser Indemnified Parties shall be entitled to only a single
recovery (without duplication) for indemnified Losses that arise in connection
with the matter giving rise to a breach or violation of (or inaccuracy in) any
representation, warranty, agreement, covenant or obligation, even if such matter
shall involve breaches or violations (or inaccuracies) of multiple
representations, warranties, agreements, covenants or obligations.
Notwithstanding the foregoing, nothing in this Section 8.7 shall affect the
ability of a party to seek non-monetary equitable relief, including specific
performance, of a covenant set forth in this Agreement in accordance with the
terms and conditions set forth in this Agreement.




--------------------------------------------------------------------------------








ARTICLE IX


[INTENTIONALLY OMITTED]


ARTICLE X
MISCELLANEOUS


10.1        Amendment. This Agreement may be amended, modified or supplemented
only in a writing signed by Purchaser and Seller.
10.2        Notices. Any notice, request, instruction or other document to be
given hereunder by a party hereto shall be in writing and shall be deemed to
have been given, (i) when received if given in person or by courier or a courier
service, (ii) on the date of transmission if sent by confirmed facsimile, (iii)
on the next Business Day if sent by an overnight delivery service, or (iv) five
(5) Business Days after being deposited in the U.S. mail, certified or
registered mail, postage prepaid:
(a)If to Seller or Radar Mexican, addressed as follows:
Radar Industries, Inc.
27101 Groesbeck Hwy.
Warren, Michigan 48089
Attention: David Zmyslowski and Mark Zmyslowski
Facsimile No.: 586-758-6445
with a copy to:
Foley & Lardner LLP
500 Woodward Ave, Suite 2700
Detroit, Michigan 48226
Attention: Thomas Spillane and Omar Lucia
Facsimile No.: 313-234-2800
(b)If to Purchaser, addressed as follows:
Wentworth Acquisition LLC
c/o Liverpool Coil Processing, Incorporated
880 Steel Drive
Valley City, Ohio 44280
Attention: Ramzi Hermiz, President and Chief Executive Officer
Facsimile No.: 734-354-3179


with a copy to:


Wegman, Hessler & Vanderburg
6055 Rockside Woods Boulevard, Suite 200
Cleveland, Ohio 44131
Attention: Steven E. Pryatel, Esq.
Facsimile No.: 216-642-8826
E-Mail: sepryatel@wegmanlaw.com




--------------------------------------------------------------------------------




or to such other individual or address as a party hereto may designate for
itself by notice given as herein provided.
10.3        Waivers. The failure of a party hereto at any time or times to
require performance of any provision hereof shall in no manner affect its right
at a later time to enforce the same. No waiver by a party of any condition or of
any breach of any term, covenant, representation or warranty contained in this
Agreement shall be effective unless in writing, and no waiver in any one or more
instances shall be deemed to be a further or continuing waiver of any such
condition or breach in other instances or a waiver of any other condition or
breach of any other term, covenant, representation or warranty.
10.4        Electronic Delivery. This Agreement may be executed in counterparts
and such counterparts may be delivered in electronic format (including by fax
and email). All signatures of the parties to this Agreement may be transmitted
by facsimile or .pdf attached to email, and such facsimile or .pdf attached to
email will, for all purposes, be deemed to be the original signature of such
party whose signature it reproduces, and will be binding upon such party. Such
delivery of counterparts shall be conclusive evidence of the intent to be bound
hereby and each such counterpart and copies produced therefrom shall have the
same effect as an original. To the extent applicable, the foregoing constitutes
the election of the Parties to invoke any law authorizing electronic signatures.
10.5        Interpretation. The headings preceding the text of Articles and
Sections included in this Agreement and the headings to Sections of the
Disclosure Schedule are for convenience only and shall not be deemed part of
this Agreement or the Disclosure Schedule or be given any effect in interpreting
this Agreement or the Disclosure Schedule. The use of the masculine, feminine or
neuter gender herein shall not limit any provision of this Agreement. The use of
the terms “including” or “include” shall in all cases herein mean “including,
without limitation” or “include, without limitation,” respectively. As used in
this Agreement, (a) the word “or” is not exclusive (and shall be construed in
the inclusive sense of “and/or”), (b) the word “will” shall be construed to have
the same meaning and effect as the word “shall”, (c) the terms “herein,”
“hereof,” “hereby,” “hereto” or “hereunder” refer to this Agreement as a whole,
(d) definitions of defined terms in Article I and elsewhere in this Agreement
shall apply equally to both the singular and plural forms of the terms defined,
and (e) references to “$” refer to United States Dollars. If any action is to be
taken or given on or by a particular calendar day, and such calendar day is not
a Business Day, then such action may be deferred until the next Business Day.
Underscored references to Articles, Sections, Exhibits or Schedules shall refer
to those portions of this Agreement. Time is of the essence of each and every
covenant, agreement and obligation in this Agreement. Neither Purchaser nor
Seller nor Radar Mexican shall be deemed to be in breach of any covenant
contained in this Agreement if such party’s deemed breach is the result of any
action or inaction on the part of the other.
10.6        Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF MICHIGAN
WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.
10.7        Binding Agreement. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns.
10.8        Assignment. This Agreement and all of the provisions hereof shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, successors and permitted assigns; provided that neither this
Agreement nor any of the rights, interests or obligations hereunder shall be
assigned (including by operation of law) by Purchaser without the prior written
consent of Seller, which shall not be unreasonably withheld. For all purposes
hereof, any transfer, sale or disposition of a majority of the capital




--------------------------------------------------------------------------------




stock or other voting interest of Purchaser after the Closing (whether by
contract or otherwise) shall be deemed an assignment hereunder. Any purported
assignment in contravention of this Section 10.8 shall be null and void.
10.9        Third Party Beneficiaries. This Agreement is solely for the benefit
of the parties hereto and their Affiliates and no provision of this Agreement
shall be deemed to confer upon third parties, either express or implied, any
remedy, claim, liability, reimbursement, cause of action or other right.
Notwithstanding the foregoing, the Purchaser Indemnified Parties and Seller
Indemnified Parties are hereby made third party beneficiaries of this Agreement,
with all of the rights, remedies, claims, liabilities, reimbursements, causes of
action and other rights accorded such Persons under Article VIII.
10.10        Further Assurances. Upon the reasonable request of Purchaser or
Seller, each party will on and after the Closing Date (at the requesting party’s
expense) execute and deliver to the other party such other documents,
assignments and other instruments as may be reasonably required to effectuate
completely the transactions contemplated hereby, and to effect and evidence the
provisions of this Agreement and the Related Agreements and the transactions
contemplated hereby.
10.11        Entire Understanding. The Exhibits, Schedules and Disclosure
Schedule identified in this Agreement are incorporated herein by reference and
made a part hereof. This Agreement and the Related Agreements set forth the
entire agreement and understanding of the parties hereto with respect to the
subject matter hereof and supersedes any and all prior agreements, arrangements,
representations and understandings among the parties with respect to such
subject matter.
10.12        Jurisdiction of Disputes. IN THE EVENT ANY PARTY TO THIS AGREEMENT
COMMENCES ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, WITH RESPECT TO ANY OF THE MATTERS DESCRIBED OR
CONTEMPLATED HEREIN OR THEREIN, THE PARTIES TO THIS AGREEMENT HEREBY (A) AGREE
THAT ANY LITIGATION, PROCEEDING OR OTHER LEGAL ACTION SHALL BE INSTITUTED IN and
prosecuted in its entirety exclusively in A COURT OF COMPETENT JURISDICTION
LOCATED WITHIN THE CITY OF DETROIT, STATE OF MICHIGAN OR APPLICABLE FEDERAL
COURT WITHIN SUCH JURISDICTION; (B) AGREE THAT IN THE EVENT OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES CONSENT AND SUBMIT TO THE
EXCLUSIVE PERSONAL JURISDICTION AND VENUE IN ANY SUCH COURT DESCRIBED IN CLAUSE
(A) OF THIS SECTION 10.12 AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH
THE RULES AND STATUTES GOVERNING SERVICE OF PROCESS OR IN THE MANNER SET FORTH
IN SECTION 10.2; (C) WAIVE TO THE FULL EXTENT PERMITTED BY LAW ANY OBJECTION
THAT THEY MAY NOW OR HEREAFTER HAVE TO THE VENUE OR FORUM OF ANY SUCH
LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY SUCH LITIGATION,
PROCEEDING OR ACTION WAS BROUGHT IN AN INCONVENIENT FORUM; (D) AGREE THAT SUCH
PARTIES WILL NOT ATTEMPT TO REMOVE ANY SUCH ACTION TO ANY OTHER VENUE, FORUM OR
JURISDICTION, (E) AGREE AS AN ALTERNATIVE METHOD OF SERVICE TO SERVICE OF
PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH PARTY AT
ITS ADDRESS (AND IN THE MANNER) SET FORTH IN SECTION 10.2 FOR COMMUNICATIONS TO
SUCH PARTY; (F) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (G) AGREE THAT NOTHING
HEREIN SHALL AFFECT THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW.




--------------------------------------------------------------------------------




10.13        WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.13.
10.14        Disclosure Schedule. The disclosures in the Disclosure Schedule are
to be taken as relating to the representations and warranties of Seller or Radar
Mexican as a whole, notwithstanding the fact that the Disclosure Schedule is
arranged by sections corresponding to the sections in this Agreement or that a
particular section of this Agreement makes reference to a specific section of
the Disclosure Schedule and notwithstanding that a particular representation and
warranty may not make a reference to the Disclosure Schedule (or that a cross
reference to another Section of this Agreement or the Disclosure Schedule may
not be included). The inclusion of information in the Disclosure Schedule shall
not be construed as an admission that such information is material to any of
Seller, Radar Mexican, either of the Mexican Entities or the Business (or the
Purchased Assets, the Facilities or the Assumed Liabilities) and no information
contained in the Disclosure Schedule will be deemed to be an admission by
Seller, Radar Mexican or either of the Mexican Entities of any violation of any
Applicable Law, breach of contract or other matter. In addition, matters
reflected in the Disclosure Schedule are not necessarily limited to matters
required by this Agreement to be reflected in the Disclosure Schedule. Such
additional matters are set forth for informational purposes only and do not
necessarily include other matters of a similar nature. Neither the
specifications of any dollar amount in any representation or warranty contained
in this Agreement nor the inclusion of any specific item in the Disclosure
Schedule is intended to imply that such amount, or higher or lower amounts, or
the item so included or other items, are or are not material, and no party shall
use the fact of the setting forth of any such amount or the inclusion of any
such item in any dispute or controversy between the parties as to whether any
obligation, item or matter not described herein or included in the Disclosure
Schedule is or is not material for purposes of this Agreement. Further, neither
the specification of any item or matter in any representation or warranty
contained in this Agreement nor the inclusion of any specific item in the
Disclosure Schedule is intended to imply that such item or matter, or other
items or matters, are or are not in the ordinary course of business, and no
party shall use the fact of setting forth or the inclusion of any such items or
matter in any dispute or controversy between the parties as to whether any
obligation, item or matter not described herein or included in the Disclosure
Schedule is or is not in the ordinary course of business for purposes of this
Agreement.
10.15        Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other situation or in any other jurisdiction. If the final
judgment of a court of competent jurisdiction declares that any term or
provision hereof is invalid or unenforceable, the parties agree that the court
making the determination of invalidity or unenforceability shall have the power
to reduce the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term




--------------------------------------------------------------------------------




or provision with a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.
10.16        Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, the language shall be construed as
mutually chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.
10.17        Counterparts. This Agreement may be executed in counterparts, all
of which shall be considered an original and one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other parties, it being understood that all parties need
not sign the same counterpart.
10.18        Access to Books and Records. From and after the Closing, during
regular business hours and with reasonable prior notice, Purchaser shall provide
Seller with access to the books and records of the Business (or otherwise
relating to the Purchased Assets or the Mexican Entities) as Seller shall
request in connection with a Seller’s reasonable need for such records in
connection with Tax or other financial accounting matters provided such access
will not interfere with Purchaser’s operation of the Business.
10.19        Litigation Assistance. Purchaser and Seller shall reasonably
cooperate with and assist each other in the prosecution and defense of any
litigation arising out of the operation of the Business and shall agree in good
faith on a written procedure relating to such cooperation and assistance;
provided that (a) Seller shall have no obligation pursuant to this Section 10.19
in connection with any litigation or matter for which Purchaser or any other
Purchaser Indemnified Party has asserted a claim for indemnification against
Seller and (b) Purchaser shall have no obligation pursuant to this Section 10.19
in connection with any litigation or matter for which Seller or any other Seller
Indemnified Party has asserted a claim for indemnification against Purchaser.
Any party requesting the assistance of any other party hereto shall pay the
assisting party its reasonable out of pocket costs and expenses incurred by the
assisting party (including, but not limited to, attorney and other professional
fees, travel costs and expenses) relating to such cooperation and assistance. In
the event that any requested cooperation shall entail any extended travel or
absence of any parties’ employees from their customary duties, the parties shall
agree upon the amount of additional compensation to be paid to the assisting
party, prior to the rendition of any such assistance.
10.20        Bulk Sales Law Waiver. Purchaser and Seller agree to waive
compliance with the provisions of any “Bulk Sales” Laws of the State of Michigan
and all other states where the Facilities are located, if any, which may
otherwise be applicable to the transaction contemplated by this Agreement.
10.21        Accounts Receivable. Seller and/or its Affiliates, as applicable,
shall deliver and pay to Purchaser, within three (3) Business Days after receipt
of any and all cash received by Seller and/or Affiliates (i) related to the
accounts receivable included in the Purchased Assets and transferred hereunder
to Purchaser and (ii) related to any other payment that is properly payable to
Purchaser, including, but not limited to, payments from customers of Purchaser
after the Closing that are sent to Seller’s or an Affiliate’s lockbox or
otherwise received by Seller or an Affiliate. Purchaser and/or its Affiliates
shall deliver and pay to Seller, within three (3) Business Days after receipt of
any and all cash received by Purchaser and/or its Affiliates related to any
payment that is properly payable to Seller. Purchaser shall apply any payment
received from a customer related to the accounts receivable included in the
Purchased Assets and transferred hereunder to Purchaser to accounts receivable
for such customer in accordance with the remittance advice




--------------------------------------------------------------------------------




received by Purchaser, and if no remittance advice is received, then in reverse
chronological order beginning with the oldest account receivable for such
customer of all accounts receivable whether created before or after the Closing
Date. The above obligations of Seller and its Affiliates and Purchaser are not
subject to any statute of limitations period and shall be absolute obligations
hereunder.
10.22        Radar Trademarks and Trade Name. If Seller desires to license,
assign or otherwise transfer or grant any rights to any third parties to utilize
the Radar Trademarks, Seller shall give Purchaser written notice thereof (the
“Offer Notice”). The Offer Notice shall include (a) a description of the
transaction Seller desires to enter into with respect to the Radar Trademarks
(the “Radar Transaction”) and (b) the consideration which Seller desires to
receive in connection with the Radar Transaction. If Purchaser elects to enter
into the Radar Transaction, Purchaser shall provide Seller with written notice
of such election (the “Acceptance Notice”) within ten (10) Business Days of the
date Purchaser receives the Offer Notice (the “Acceptance Period”). For a period
of ten (10) Business Days after the date Seller receives the Acceptance Notice
(the “Transaction Period”), Seller and Purchaser shall attempt in good faith to
enter into definitive agreements with respect to the Radar Transaction and
consummate the Radar Transaction. If (i) Seller does not receive an Acceptance
Notice during the Acceptance Period or (ii) Seller receives an Acceptance Notice
during the Acceptance Period, but Seller and Purchaser are unable to enter into
definitive agreements with respect to the Radar Transaction and consummate the
Radar Transaction during the Transaction Period, then, in either case, Seller
may enter into the Radar Transaction with any other Person on terms that are not
materially more favorable to such Person than those set forth in the Offer
Notice (and Seller shall have no other liabilities or obligations under this
Section 10.22).
[Signature page follows]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.


WENTWORTH ACQUISITION LLC


By:        /s/ Thomas M. Dugan                    


Name:        Thomas M. Dugan            


Title:        Treasurer                


RADAR INDUSTRIES INC.


By:        /s/ David Zmyslowski                    


Name:        David Zmyslowksi                    


Title:        President                    


RADAR MEXICAN INVESTMENTS, LLC


By:        /s/ David Zmyslowski                    


Name:        David Zmyslowksi                    


Title:        President                    
















